Exhibit 10.1

EXECUTION COPY

 

STOCK PURCHASE AGREEMENT

by and among

PERFORMANCE MANAGEMENT ASSOCIATES, INC.

JAMES A. WRISLEY

PAULETTE WRISLEY

and

SM&A

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

RECITALS

 

1

 

 

 

AGREEMENT

 

1

 

 

 

 

 

ARTICLE 1

 

SALE AND TRANSFER OF SHARES; CLOSING

 

1

 

 

 

 

 

1.1

 

Shares

 

1

 

 

 

 

 

1.2

 

Purchase Price; Payments at Closing

 

1

 

 

 

 

 

1.3

 

Closing

 

2

 

 

 

 

 

1.4

 

Closing Deliveries

 

2

 

 

 

 

 

1.5

 

Determination of Purchase Price; Initial Adjustment

 

4

 

 

 

 

 

1.6

 

Closing Balance Sheet; Dispute Resolution; Purchase Price Adjustment

 

4

 

 

 

 

 

1.7

 

Earn-Out Consideration

 

6

 

 

 

 

 

1.8

 

Holdback

 

10

 

 

 

 

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES REGARDING THE SHAREHOLDERS

 

10

 

 

 

 

 

2.1

 

Authority and Enforceability

 

10

 

 

 

 

 

2.2

 

No Violation of Law and Agreements

 

11

 

 

 

 

 

2.3

 

No Litigation or Regulatory Action

 

11

 

 

 

 

 

2.4

 

Ownership of Shares

 

12

 

 

 

 

 

2.5

 

Investment Intention

 

12

 

 

 

 

 

2.6

 

Legends

 

12

 

 

 

 

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

 

13

 

 

 

 

 

3.1

 

Organization and Power

 

13

 

 

 

 

 

3.2

 

Authority and Enforceability

 

13

 

 

 

 

 

3.3

 

Conflicts

 

13

 

 

 

 

 

3.4

 

Capitalization

 

14

 

 

 

 

 

3.5

 

Financial Statements

 

14

 

 

 

 

 

3.6

 

No Undisclosed Liabilities

 

14

 

 

 

 

 

3.7

 

Operations Since Most Recent Balance Sheet Date

 

15

 

 

 

 

 

3.8

 

Taxes

 

16

 

 

 

 

 

3.9

 

Permits

 

19

 

 

 

 

 

3.10

 

Real Property

 

20

 

i


--------------------------------------------------------------------------------


 

 

Page

 

 

 

3.11

 

Intellectual Property

 

21

 

 

 

 

 

3.12

 

Compliance with Laws

 

24

 

 

 

 

 

3.13

 

Contracts

 

24

 

 

 

 

 

3.14

 

Status of Contracts; Government Contracts

 

25

 

 

 

 

 

3.15

 

Employee Benefits

 

29

 

 

 

 

 

3.16

 

Environmental Compliance

 

31

 

 

 

 

 

3.17

 

Employee Relations and Agreements

 

31

 

 

 

 

 

3.18

 

Litigation

 

31

 

 

 

 

 

3.19

 

Insurance

 

32

 

 

 

 

 

3.20

 

Customers

 

32

 

 

 

 

 

3.21

 

Accounts Receivable

 

32

 

 

 

 

 

3.22

 

Properties

 

32

 

 

 

 

 

3.23

 

Bank Accounts

 

33

 

 

 

 

 

3.24

 

Powers of Attorney; Guarantees

 

33

 

 

 

 

 

3.25

 

Related Party Transactions with Affiliates

 

33

 

 

 

 

 

3.26

 

No Brokers

 

33

 

 

 

 

 

3.27

 

Subsidiaries

 

33

 

 

 

 

 

3.28

 

Indebtedness

 

34

 

 

 

 

 

3.29

 

Certain Payments

 

34

 

 

 

 

 

3.30

 

Books and Records

 

34

 

 

 

 

 

3.31

 

Disclosure

 

34

 

 

 

 

 

3.32

 

Disclaimer of Other Representations and Warranties

 

34

 

 

 

 

 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

35

 

 

 

 

 

4.1

 

Organization of Buyer

 

35

 

 

 

 

 

4.2

 

Authority of Buyer

 

35

 

 

 

 

 

4.3

 

No Violation of Law and Agreements

 

35

 

 

 

 

 

4.4

 

No Litigation or Regulatory Action

 

36

 

 

 

 

 

4.5

 

Investment Intention

 

36

 

 

 

 

 

4.6

 

SEC Documents

 

36

 

 

 

 

 

4.7

 

No Material Adverse Change

 

37

 

ii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

4.8

 

No Brokers

 

37

 

 

 

 

 

4.9

 

Buyer Shares

 

37

 

 

 

 

 

ARTICLE 5

 

[INTENTIONALLY OMITTED]

 

37

 

 

 

 

 

ARTICLE 6

 

AGREEMENTS REGARDING EMPLOYEES

 

37

 

 

 

 

 

6.1

 

Continuation of Employment

 

37

 

 

 

 

 

6.2

 

No Third Party Beneficiaries

 

38

 

 

 

 

 

ARTICLE 7

 

ADDITIONAL AGREEMENTS

 

38

 

 

 

 

 

7.1

 

Tax Covenants

 

38

 

 

 

 

 

7.2

 

Tax Indemnification

 

38

 

 

 

 

 

7.3

 

Non-Competition

 

40

 

 

 

 

 

7.4

 

Confidentiality

 

42

 

 

 

 

 

7.5

 

Sale or Transfer of Buyer Shares

 

43

 

 

 

 

 

7.6

 

Transaction Expenses

 

43

 

 

 

 

 

7.7

 

Conduct of Business During Earn-Out Term

 

43

 

 

 

 

 

ARTICLE 8

 

[INTENTIONALLY OMITTED]

 

44

 

 

 

 

 

ARTICLE 9

 

[INTENTIONALLY OMITTED]

 

44

 

 

 

 

 

ARTICLE 10

 

INDEMNIFICATION

 

44

 

 

 

 

 

10.1

 

Survival of Representations and Warranties

 

44

 

 

 

 

 

10.2

 

Indemnification by the Shareholders

 

44

 

 

 

 

 

10.3

 

Indemnification by Buyer

 

45

 

 

 

 

 

10.4

 

Notice of Claims

 

45

 

 

 

 

 

10.5

 

Third Person Claims

 

46

 

 

 

 

 

10.6

 

Additional Provisions

 

47

 

 

 

 

 

10.7

 

Payment of Claims

 

48

 

 

 

 

 

10.8

 

Indemnity Payments as Adjustments to Purchase Price

 

49

 

 

 

 

 

ARTICLE 11

 

[INTENTIONALLY OMITTED]

 

49

 

 

 

 

 

ARTICLE 12

 

GENERAL PROVISIONS

 

49

 

 

 

 

 

12.1

 

No Public Announcement

 

49

 

 

 

 

 

12.2

 

Notices

 

49

 

 

 

 

 

12.3

 

Successors and Assigns

 

50

 

iii


--------------------------------------------------------------------------------


 

 

Page

 

 

 

12.4

 

Entire Agreement

 

51

 

 

 

 

 

12.5

 

Interpretation

 

51

 

 

 

 

 

12.6

 

Amendments and Waivers

 

52

 

 

 

 

 

12.7

 

Expenses

 

52

 

 

 

 

 

12.8

 

Partial Invalidity

 

52

 

 

 

 

 

12.9

 

Execution

 

52

 

 

 

 

 

12.10

 

Governing Law

 

52

 

 

 

 

 

12.11

 

References to U.S. Dollars

 

52

 

 

 

 

 

12.12

 

Further Assurances

 

52

 

 

 

 

 

12.13

 

Release

 

53

 

 

 

 

 

12.14

 

No Rescission

 

53

 

 

 

 

 

ARTICLE 13

 

DEFINITIONS

 

53

 

 

 

 

 

13.1

 

Definitions

 

53

 

iv


--------------------------------------------------------------------------------


STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is entered into as of September
14 2007, by and among (i) SM&A, a Delaware corporation (“Buyer”),
(ii) Performance Management Associates, Inc., a California corporation (the
“Company”), and (iii) James A. Wrisley and Paulette Wrisley (the
“Shareholders”).  Buyer, the Company, and the Shareholders are sometimes
individually referred to as a “Party,” and collectively as the “Parties.”

RECITALS

A.                                   The Shareholders own all of the issued and
outstanding shares of capital stock of the Company (the “Shares”).

B.                                     The Shareholders desire to sell, and
Buyer desires to purchase, all of the Shares for the consideration and on the
terms set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and agreements herein contained, and intending to be legally bound
hereby, the Parties agree as follows (Section 13.1 contains definitions of
certain capitalized terms used in this Agreement):

ARTICLE 1

SALE AND TRANSFER OF SHARES; CLOSING

1.1                                 Shares.  On the terms and subject to the
conditions of this Agreement, at the Closing, the Shareholders will sell,
transfer and deliver the Shares to Buyer, free and clear of any Encumbrances,
and Buyer will purchase the Shares from the Shareholders.

1.2                                 Purchase Price; Payments at Closing.

(a)                                  As full consideration for the transfer of
the Shares, the Shareholders shall be entitled to receive, on the terms and
conditions set forth in this Agreement, an aggregate amount equal to the sum of
(i) Two Million Five Hundred Thousand Dollars ($2,500,000), (ii) minus the
aggregate amount of Indebtedness of the Company outstanding on the Closing Date,
(iii) plus or minus the Net Working Capital Adjustment, if any, (iv) plus Five
Hundred Thousand Dollars ($500,000) in common stock of Buyer, and (v) plus the
Earn-Out Consideration, and subject to adjustment in accordance with
Sections 1.5 and 1.6 (as so adjusted, the “Purchase Price”), payable as
described below.  The Earn-Out Consideration shall be earned, calculated and
paid in accordance with Section 1.7.  All Purchase Price payments shall be
allocated between the Shareholders in proportion to their Share ownership.

1


--------------------------------------------------------------------------------


(b)                                 At the Closing, Buyer shall:

(i)                                     pay and discharge the Indebtedness of
the Company outstanding on the Closing Date by payment(s) to each creditor
thereof of the amount set forth on the Closing Payment Certificate required to
discharge in full the portion of the Indebtedness held by such creditor by wire
transfer of immediately available funds to the bank account specified in the
payoff letter provided by such creditor;

(ii)                                  deliver to the Shareholders certificates
representing 80,671 shares of common stock of Buyer (the “Buyer Shares”); and

(iii)                               deliver to the Shareholders, in immediately
available funds, an amount in cash equal to (A) Two Million Five Hundred
Thousand Dollars ($2,500,000), (B) minus the Estimated Working Capital
Deficiency, or plus the Estimated Working Capital Surplus, as applicable, (C)
minus the aggregate amount of Indebtedness of the Company outstanding on the
Closing Date, and (D) minus an amount equal to the Holdback Amount (such cash,
the “Closing Cash Payment”).

1.3                                 Closing.  The closing of the transactions
contemplated hereby (the “Closing”) will occur on the date hereof, upon
execution of this Agreement by all parties hereto, at the offices of Bingham
McCutchen LLP, 355 South Grand Avenue, Suite 4400, Los Angeles, CA  90071-3106,
or at such other place and time as shall be agreed upon by Buyer and the
Shareholders.  The time and date on which the Closing is actually held is
referred to herein as the “Closing Date.”  The sale of the Shares contemplated
by this Agreement shall be deemed to take place and to be effective at 12:01
a.m., Pacific time, on the Closing Date.

1.4                                 Closing Deliveries.  At the Closing:

(a)                                  the Shareholders will deliver to Buyer:

(i)                                     certificates representing the Shares,
duly endorsed (or accompanied by duly executed stock powers), for transfer to
Buyer, free and clear of any Encumbrances;

(ii)                                  a certificate certified by a duly
authorized officer of the Company, setting forth the amount of Indebtedness
owing by the Company as of the Closing Date, and the Persons to whom such
amounts are to be paid at the Closing (the “Closing Payment Certificate”);

(iii)                               resignations from each director and officer
of the Company then in office;

(iv)                              a copy of the Company’s articles of
incorporation certified by the Secretary of State of the State of California
within five (5) days prior to the Closing Date;

(v)                                 a good standing certificate of the Company
from the Secretary of State of the State of California dated within five (5)
days prior to the Closing Date;

2


--------------------------------------------------------------------------------


(vi)                              a certificate of the secretary or an assistant
secretary of the Company dated the Closing Date, in form and substance
reasonably satisfactory to Buyer, as to (A) there being no amendments to the
articles of incorporation of the Company since the date of the certificate
referred to in Section 1.4(a)(v) above; (B) the bylaws of the Company; and
(C) the resolutions of the board of directors and Shareholders (which are in
full force and effect on the Closing Date) authorizing the execution, delivery
and performance of this Agreement and the consummation of the transactions
contemplated hereby;

(vii)                           a certificate of the Company, dated the Closing
Date, executed by a duly-authorized officer of the Company, certifying the
incumbency and genuineness of the signatures of each officer of the Company
executing this Agreement and such other documents relating to the transactions
contemplated by this Agreement;

(viii)                        a properly executed statement dated as of the
Closing Date, in a form reasonably acceptable to Buyer, that meets the
requirements of Treasury Regulations Section 1.1445-2(b)(2); and

(ix)                                such other documents as Buyer may reasonably
request for the purpose of evidencing the satisfaction of any action to be taken
on the Closing Date referred to in Article 8 or otherwise facilitating the
consummation or performance of any of the transactions contemplated hereby;

(b)                                 Buyer will deliver to each creditor to whom
any Indebtedness is owing by the Company on the Closing Date, the payment in
full of such Indebtedness in accordance with Section 1.2(b)(i); and

(c)                                  Buyer will deliver to the Shareholders:

(i)                                     the certificates representing the Buyer
Shares;

(ii)                                  the Closing Cash Payment;

(iii)                               a certificate of Buyer, dated the Closing
Date, executed by a duly-authorized officer of Buyer, certifying the incumbency
and genuineness of the signatures of each officer of Buyer executing this
Agreement and such other documents relating to the transactions contemplated by
this Agreement;

(iv)                              a good standing certificate of Buyer from the
Secretary of State of Delaware within five (5) days prior to the Closing Date;

(v)                                 the resolutions of the board of directors of
Buyer (which are in full force and effect on the Closing Date) authorizing the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby; and

(vi)                              such other documents as the Shareholders may
reasonably request for the purpose of evidencing the satisfaction of any action
to be taken on the Closing

3


--------------------------------------------------------------------------------


Date referred to in Article 8 or otherwise facilitating the consummation or
performance of any of the transactions contemplated hereby.

1.5                                 Determination of Purchase Price; Initial
Adjustment.

(a)                                  Prior to the Closing Date, the Company
shall have prepared and delivered to Buyer (i) an estimated balance sheet as of
the close of business on the Closing Date (the “Estimated Closing Balance
Sheet”) and (ii) a good faith estimate of the Working Capital as of the Closing
Date (the “Estimated Closing Working Capital”).  The Estimated Closing Balance
Sheet will be prepared in accordance with GAAP, using the same accounting
methods, policies, practices and procedures, with consistent classifications and
estimation methodologies, as were used in the preparation of the Most Recent
Financial Statements, to the extent applicable, and will not include any changes
in assets or liabilities as a result of purchase accounting adjustments arising
from or resulting as a consequence of the transactions contemplated hereby.

(b)                                 On the Closing Date, if the Estimated
Closing Working Capital is less than the Target Working Capital, the Buyer shall
reduce the Closing Cash Payment by the dollar amount of the shortfall (the
“Estimated Working Capital Deficiency”).  On the Closing Date, if the Estimated
Closing Working Capital is greater than the Target Working Capital, the Buyer
shall increase the Closing Cash Payment by the dollar amount of the excess (the
“Estimated Working Capital Surplus”).

1.6                                 Closing Balance Sheet; Dispute Resolution;
Purchase Price Adjustment.

(a)                                  Within the sixty (60) day period following
the Closing Date, Buyer shall prepare and deliver to the Shareholders a balance
sheet of the Company as of the close of business on the Closing Date (the
“Closing Balance Sheet”) and a working capital statement (the “Closing Working
Capital Statement”) setting forth Buyer’s calculation of the Working Capital as
of the close of business on the Closing Date (the “Closing Working Capital”). 
The Closing Balance Sheet and the Closing Working Capital Statement each will be
prepared in accordance with GAAP, using the same accounting methods, policies,
practices and procedures, with consistent classifications and estimation
methodologies, as were used in the preparation of the Most Recent Financial
Statements, to the extent applicable, and will not include any changes in assets
or liabilities as a result of purchase accounting adjustments arising from or
resulting as a consequence of the transactions contemplated hereby.  In
connection with the review of the Closing Balance Sheet, Buyer shall provide to
the Shareholders reasonable access to all relevant books and records and
personnel of the Company.

(b)                                 If the Shareholders disagree with the
determination of the Closing Working Capital as shown on the Closing Working
Capital Statement, the Shareholders shall notify the Buyer in writing of such
disagreement within thirty (30) calendar days after delivery of the Closing
Working Capital Statement to the Shareholders, which notice shall describe the
nature of any such disagreement in reasonable detail, identify the specific
items involved and the dollar amount of each such disagreement, and provide
reasonable supporting documentation for each such disagreement.  After the end
of such thirty (30) calendar day period, neither Buyer nor the Shareholders may
introduce additional disagreements with respect to any item in the Closing
Working Capital Statement or increase the dollar amount of any disagreement, and
any item not

4


--------------------------------------------------------------------------------


so identified shall be deemed to be agreed to by the Shareholders and will be
final and binding upon the Parties except to the extent that corollary
adjustments thereto are necessarily required as a result of resolution of the
disputed items that were so identified.

(c)                                  Buyer and the Shareholders shall negotiate
in good faith to resolve any such disagreement.  If Buyer and the Shareholders
are unable to resolve all disagreements properly identified by the Shareholders
pursuant to Section 1.6(b) within fifteen (15) calendar days after delivery to
Buyer of written notice of such disagreements, then such disagreements shall be
submitted for final and binding resolution to a Neutral Accounting Firm to
resolve such disagreements (the “Accounting Arbitrator”).  The Accounting
Arbitrator shall be a Neutral Accounting Firm selected by mutual agreement of
Buyer and the Shareholders; provided, that (i) if, within twenty (20) calendar
days after the Shareholders have delivered their notice of disagreement to the
Buyer pursuant to Section 1.6(b), the Parties are unable to agree on a Neutral
Accounting Firm to act as Accounting Arbitrator, each Party shall select a
Neutral Accounting Firm and such firms together shall select the Neutral
Accounting Firm to act as the Accounting Arbitrator, and (ii) if any Party does
not select a Neutral Accounting Firm within two (2) calendar days of written
demand therefor by the other Party, the Neutral Accounting Firm selected by the
other Party shall act as the Accounting Arbitrator.  Each of Buyer and the
Shareholders may present a supporting brief to the Accounting Arbitrator (in
which case the presenting Party shall provide a copy thereof to the other Party)
within ten (10) days following the appointment of the Accounting Arbitrator. 
Within ten (10) days of receipt of a supporting brief, the receiving Party may
present a responsive brief to the Accounting Arbitrator (in which case it shall
provide a copy thereof to the other Party).  Each of Buyer and the Shareholders
may make an oral presentation to the Accounting Arbitrator (in which case it
shall provide prompt prior notice of such presentation to the other Party)
within twenty (20) days of appointment of the Accounting Arbitrator.  The
Accounting Arbitrator will only consider such briefs and presentations and those
items and amounts set forth in the Closing Working Capital Statement as to which
Buyer and the Shareholders have disagreed within the time periods and on the
terms specified in this Section 1.6 and shall not conduct an independent
review.  The Accounting Arbitrator shall deliver to Buyer and the Shareholders,
as promptly as practicable and in any event within sixty (60) days after such
Accounting Arbitrator’s appointment, a written report setting forth the
resolution of any such disagreement determined in accordance with the terms of
this Agreement.  The Accounting Arbitrator shall make its determination based
solely on presentations and supporting material provided by the Parties and not
pursuant to any independent review.  The determination of the Accounting
Arbitrator shall be final and binding.  The fees, expenses and costs of the
Accounting Arbitrator shall be borne equally by Buyer on the one hand, and the
Shareholders on the other hand; provided that if the difference between the
Accounting Arbitrator’s determination of the disputed items and the
determination of the disputed items that would have resulted from the use of the
proposed calculations of Buyer, on the one hand, and the Shareholders, on the
other hand (the “Erroneous Party”) is more than twice as great as the difference
between the Accounting Arbitrator’s determination of the disputed items and the
determination of the disputed items that would have resulted from the use of the
other Party’s proposed calculations, the Erroneous Party shall pay all fees and
expenses of the Accounting Arbitrator.

(d)                                 If the Closing Working Capital as finally
determined in accordance with this Section 1.6 is less than the Estimated
Closing Working Capital, then, within fifteen (15)

5


--------------------------------------------------------------------------------


days following the final determination of the Closing Working Capital, the
Shareholders shall pay to Buyer an amount in cash equal to such deficiency.  If
the Closing Working Capital as finally determined in accordance with this
Section 1.6 is more than the Estimated Closing Working Capital, within
fifteen (15) days following such final determination, Buyer shall pay to the
Shareholders an amount in cash equal to such excess.

1.7                                 Earn-Out Consideration.

(a)                                  The Shareholders shall be entitled, subject
to the terms and conditions hereof, to receive as additional cash consideration
for the transfer of the Shares, additional cash payments (the “Earn-Out
Consideration”) based on: (i) the employment of James Wrisley (“Wrisley”) by the
Company or the Buyer and (ii) the Actual Revenue Growth of the Company during
each of the three consecutive twelve month periods following the Closing Date
(each, an “Earn-Out Period” and the entire period from the first day of the
Earn-Out Period to the end of the final Earn-Out Period, the “Earn-Out Term”),
as described below.

(b)                                 Earn-Out Consideration may be paid as
follows:

(i)                                     Within sixty (60) calendar days
following the last day of the relevant Earn-Out Period, the Company shall
deliver the Minimum Payment to the Shareholders; provided, however, if either
(A) the Company or Buyer terminates Wrisley’s employment for “Cause” (as defined
in Wrisley’s employment agreement with the Company) or (B) Wrisley terminates
his employment with the Company or Buyer without “Good Reason” (as defined in
Wrisley’s employment agreement with the Company or Buyer) the Shareholders shall
receive a pro-rated portion of the payment under this Section 1.7(b)(i) for the
period in which termination occurs (based on number of days Wrisley was so
employed during the Earn-Out Period), but shall not be entitled to any payments
for any subsequent Earn-Out Periods.

(ii)                                  In addition to the foregoing, the
Shareholders shall receive the Earn-Out Payment (as defined and calculated in
accordance with Sections 1.7(c) and (d) below) for each Earn-Out Period.  In the
event that the Percentage Growth Achieved for the Third Earn-Out Period is less
than one hundred percent (100%), then the Unearned Earn-Out for Third Earn-Out
Period shall be forfeited, and Buyer shall have no further obligation to pay
such amounts to the Shareholders.  Example calculations of the Earn-Out Payments
for the three Earn-Out Periods are set forth on Schedule 1.7(b)(ii).

(c)                                  For purposes of calculating the Earn-Out
Consideration, and subject to the terms of Section 1.7(d), the following terms
shall have the following meanings:

(i)                                     “Actual Revenue Growth” means:

(A)                              for the First Earn-Out Period, Annual Revenue
for such Earn-Out Period less Prior Year Revenue;

(B)                                for the Second Earn-Out Period, Annual
Revenue for such Earn-Out Period, plus any Excess Revenue for the First Earn-Out
Period, less Total First Period Revenue; and

6


--------------------------------------------------------------------------------


(C)                                for the Third Earn-Out Period, Annual Revenue
for such Earn-Out Period, plus any Excess Revenue for the Second Earn-Out Period
(including any carryover of Excess Revenue from the First Earn-Out Period as a
result of such excess being included in the Actual Revenue Growth for the Second
Earn-Out Period) less Total Second Period Revenue.

(ii)                                  “Annual Revenue” means, for any Earn-Out
Period, the amount of revenue, excluding expenses, from the Business generated
by the Company, as determined in accordance with GAAP and the dispute resolution
procedure set forth in Section 1.7(d) below.

(iii)                               “Earn-Out Payment” means, for any Earn-Out
Period, the Maximum Payment for such Earn-Out Period multiplied by the
Percentage Growth Achieved for such Earn-Out Period.

(iv)                              “Excess Revenue” means, for any Earn-Out
Period, the amount by which Actual Revenue Growth for that Earn-Out Period
exceeds Target Revenue Growth for the Earn-Out Period, if any.

(v)                                 “First Earn-Out Period” means the time
period beginning on the first day of the month after the month in which the
Closing occurs, and ending on the last day of the twelfth month thereafter.

(vi)                              “Maximum Payment” with respect to the Earn-Out
Payments means:

(A)                              for the First Earn-Out Period, Two Hundred
Seventy Five Thousand dollars ($275,000);

(B)                                for the Second Earn-Out Period, Two Hundred
Seventy Five Thousand dollars ($275,000), plus the amount of any Unearned
Earn-Out for the First Earn-Out Period; and

(C)                                for the Third Earn-Out Period, Seven Hundred
Thousand dollars ($700,000), plus the amount of any Unearned Earn-Out for the
Second Earn-Out Period(including any carryover of Unearned Earn-Out from the
First Earn-Out Period as a result of such Unearned Earn-Out being included in
the Maximum Payment for the Second Earn-Out Period);

provided that in no event shall the aggregate of all Earn-Out Payments exceed
$1,250,000.

(vii)                           “Minimum Payment” means (A) for the First
Earn-Out Period, two hundred twenty-five thousand dollars ($225,000), (B) for
the Second Earn-Out Period, two hundred twenty-five thousand dollars ($225,000),
and (C for the Third Earn-Out Period, three hundred thousand dollars ($300,000).

7


--------------------------------------------------------------------------------


(viii)                        “Percentage Growth Achieved” means, for any
Earn-Out Period, the percentage obtained by dividing (A) the Actual Revenue
Growth for such Earn-Out Period by (B) the Target Revenue Growth for such
Earn-Out Period, and then multiplying by one hundred (100); provided that
Percentage Growth Achieved may not exceed one hundred percent (100%).

(ix)                                “Prior Year Revenue” means Four Million Six
Hundred Thousand dollars ($4,600,000).

(x)                                   “Revenue Shortfall” means, for any
Earn-Out Period, the amount by which Target Revenue Growth for that Earn-Out
Period exceeds Actual Revenue Growth for that Earn-Out Period, if any.

(xi)                                “Second Earn-Out Period” means the time
period beginning on the first day following the expiration of the First Earn-Out
Period, and ending on the last day of the twelfth month thereafter.

(xii)                             “Target Revenue Growth” means:

(A)                              for the First Earn-Out Period, Six Hundred
Thousand dollars ($600,000);

(B)                                for the Second Earn-Out Period, One Million
dollars ($1,000,000), plus the amount of any Revenue Shortfall for the First
Earn-Out Period; and

(C)                                for the Third Earn-Out Period, One Million
Three Hundred Thousand dollars ($1,300,000), plus the amount of any Revenue
Shortfall for the Second Earn-Out Period.

(xiii)                          “Third Earn-Out Period” means the time period
beginning on the first day following the expiration of the Second Earn-Out
Period, and ending on the last day of the twelfth month thereafter.

(xiv)                         “Total First Period Revenue” means the amount of
Annual Revenue generated during the First Earn-Out Period.

(xv)                            “Total Second Period Revenue” means the amount
of Annual Revenue generated during the Second Earn-Out Period.

(xvi)                         “Unearned Earn-Out” means, for the First or Second
Earn-Out Period, the amount by which the Maximum Payment for such Earn-Out
Period exceeded the Earn-Out Payment for such Earn-Out Period.

(d)                                 Annual Revenue and the resulting Earn-Out
Payment for each Earn-Out Period shall be determined and paid as follows:

8


--------------------------------------------------------------------------------


(i)                                     Within thirty (30) days following the
end of each Earn-Out Period, Buyer will deliver to the Shareholders a statement
in writing setting forth Buyer’s determination of the Annual Revenue for such
Earn-Out Period, and a calculation of the resulting Earn-Out Payment to be made
by Buyer for such Earn-Out Period (each such statement, a “Buyer Earn-Out
Statement”).  An example calculation of the Earn-Out Payments for the three
Earn-Out Periods is set forth on Schedule 1.7(b)(ii).

(ii)                                  The Shareholders shall have a period of up
to thirty (30) days following the Shareholders’ receipt of a Buyer Earn-Out
Statement to review Buyer’s calculation of Annual Revenue and the applicable
Earn-Out Payment.  In connection with the review of the Buyer Earn-Out
Statement, Buyer shall provide to the Shareholders reasonable access to all
relevant books and records and personnel of the Company.  If, as a result of
such review, the Shareholders disagree with such Earn-Out Payment, the
Shareholders shall deliver to Buyer a written notice of disagreement (an
“Earn-Out Dispute Notice”) prior to the expiration of such thirty (30) day
review period setting forth the basis for such dispute.  Upon Buyer’s receipt of
an Earn-Out Dispute Notice, Buyer and the Shareholders agree to negotiate in
good faith to resolve the dispute set forth in the Earn-Out Dispute Notice.  If
Buyer and the Shareholders have not resolved the dispute within thirty (30) days
following Buyer’s receipt of the Earn-Out Dispute Notice (or such longer period
of time as Buyer and the Shareholders may mutually agree), then Buyer and the
Shareholders agree to finally resolve such dispute in accordance with Section
1.7(d)(iii) below.

(iii)                               If Buyer and the Shareholders cannot reach
agreement as described in Section 1.7(d)(ii) above, then the dispute shall be
promptly referred to an Accounting Arbitrator, who shall be selected in
accordance with the same process described in Section 1.6(c), for binding
resolution.  The Accounting Arbitrator shall determine the applicable Earn-Out
Payment owed at such time, in accordance with the provisions of this Agreement,
as promptly as may be reasonably practicable and shall endeavor to complete such
process within a period of no more than sixty (60) days.  The determination of
the Accounting Arbitrator, absent manifest error, shall be final and binding on
Buyer and the Shareholders, effective as of the date the Accounting Arbitrator’s
written opinion is received by Buyer and the Shareholders.  Buyer and the
Shareholders shall each pay their own respective costs and expenses in
connection with the foregoing dispute resolution process, but Buyer and the
Shareholders shall share equally the costs and expenses of the Accounting
Arbitrator, provided that if there is an Erroneous Party as described in Section
1.6(c) with respect to the disputed items at issue, then the Erroneous Party
shall pay all fees and expenses of the Accounting Arbitrator.

(iv)                              Prior to the date that is the later of (A) ten
(10) days following the final determination of the Earn-Out Payment in
accordance with this Section 1.7(d) (whether by failure of the Shareholders to
deliver an Earn-Out Dispute Notice within the required time period, by agreement
of the parties, or by receipt of an opinion of the Accounting Arbitrator), and
(B) two (2) months following the end of the relevant Earn-Out Period, Buyer
shall pay to the Shareholders an amount in cash equal to the Earn-Out Payment as
finally determined in accordance with this Section 1.7(d).  In the event that
the Percentage Growth Achieved for the Third Earn-Out Period is less than one
hundred percent (100%), then the Unearned Amount for the Third Earn-Out Period
shall be forfeited, and Buyer shall have no further obligation to pay such
amount to the Shareholders.

9


--------------------------------------------------------------------------------


(e)                                  The calculation of Earn-Out Payment set
forth above assumes that Wrisley remains employed by the Company during the
entire Earn-Out Term.  Otherwise, the following adjustments shall be made to the
calculation of Earn-Out Payment:

(i)                                     In the event that Wrisley voluntarily
terminates his employment with the Company or Buyer without Good Reason or the
Company or Buyer terminates his employment for Cause during any Earn-Out Period,
then (A) the Shareholders shall not be entitled to any Earn-Out Payment for any
subsequent Earn-Out Period, and (B) the Earn-Out Payment for such Earn-Out
Period shall be adjusted as follows: (1) Unearned Earn-Out for any previous
Earn-Out Period shall not be included in the calculation of the Maximum Payment
for such Earn-Out Period; (2) Annual Revenue Growth for such Earn-Out Period
(the “Annualized Revenue”) shall equal (a) the Annual Revenue for such Earn-Out
Period through the month during which Wrisley’s employment is terminated in the
manner described above in this Section 1.7(e)(i) (such number of months, the
“Elapsed Months”), divided by (b) the number of Elapsed Months, multiplied by
(c) twelve (12); (3) the Percentage Growth Achieved for such Earn-Out Period
shall be determined by replacing Annual Revenue in the definition of Actual
Revenue Growth with Annualized Revenue; and (4) the Maximum Payment for such
Earn-Out Period shall equal the Maximum Payment that would otherwise have been
applicable, multiplied by the number of Elapsed Months, divided by twelve (12).

(ii)                                  In the event that Wrisley is terminated by
the Company or Buyer after the Closing without Cause or his employment is
terminated by death or “Disability” (as defined in his employment agreement with
the Company or Buyer during any Earn-Out Period, then the Shareholders shall be
entitled to receive the Maximum Payment for such Earn-Out Period and any
subsequent Earn-Out Period(s), provided that no Unearned Earnouts relating to
any previous Earn-Out Period(s) shall be included in the calculation of such
Maximum Payment(s).

1.8                                 Holdback.  Buyer shall withhold an amount
equal to the Holdback Amount from the payment of cash at the Closing (the
“Holdback”).  In the event the Shareholders are required to indemnify Buyer for
breaches of representations, warranties or covenants set forth in the definitive
agreement, Buyer may deduct any amounts due to it from the Holdback.  Any
portion of the Holdback remaining after deducting any amounts used or set aside
to satisfy indemnity claims in accordance with the terms hereof, plus interest
on such remaining portion earned under the investment vehicle selected by the
Shareholders at the Closing, will be released at the end of the Holdback
Period.  The Holdback shall not limit the Shareholders’ indemnification
obligations to Buyer.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES REGARDING THE SHAREHOLDERS

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Shareholders, jointly and severally,
represent and warrant to Buyer as set forth below.

2.1                                 Authority and Enforceability.  The
Shareholders have the legal capacity to execute, deliver and perform his or her
obligations under this Agreement and each of the

10


--------------------------------------------------------------------------------


Transaction Documents to which the Shareholders are a party.  The execution and
delivery of this Agreement and the other Transaction Documents to which the
Shareholders are parties, and the performance of his or her obligations
hereunder and thereunder, have been approved by the Shareholders and do not
require any further authorization or consent.  This Agreement has been, and each
such Transaction Document will be as of the Closing, duly executed and delivered
by the Shareholders and (assuming the due authorization, execution and delivery
by Buyer and the Company), this Agreement constitutes, and each of the
Transaction Documents to which the Shareholders are parties when executed and
delivered will constitute, the legal, valid and binding agreement of the
Shareholders, enforceable against the Shareholders in accordance with their
respective terms, subject to bankruptcy, insolvency, reorganization, moratorium
and similar Laws of general application relating to or affecting creditors’
rights and to general equity principles.

2.2                                 No Violation of Law and Agreements.  Except
as set forth on Schedule 2.2, the execution and delivery by the Shareholders of
this Agreement and each of the Transaction Documents to which the Shareholders
are parties, and the performance by the Shareholders of his or her obligations
hereunder or thereunder, does not and will not:

(a)                                  violate any Court Order or arbitration
award that names a Shareholder, or violate any provision of applicable Law
relating to any Shareholder; or

(b)                                 require a registration, filing, application,
notice, consent, approval, order, qualification, authorization, designation,
declaration or waiver with, to or from any Governmental Authority or any other
Person; or

(c)                                  require a consent, approval or waiver from,
or notice to, any party to any contract, agreement or commitment to which any
Shareholder is a party; or

(d)                                 result in a breach or creation of an
Encumbrance upon the Shares; or

(e)                                  constitute a default (or an event which
would, with the passage of time or the giving of notice or both, constitute a
default) under, or result in the acceleration of obligations, loss of benefit or
increase in any liabilities or fees under, or create in any party the right to
payment under or the right to terminate, cancel or modify, any contract,
agreement or commitment to which any Shareholder is a party.

2.3                                 No Litigation or Regulatory Action.  There
is no Action pending or, to the Knowledge of the Shareholders, threatened,
against the Shareholders or his or her Affiliates before any Governmental
Authority that seeks to prevent, hinder, delay, enjoin or otherwise challenge
the consummation of any of the transactions contemplated hereby.  There is no
Action pending or, to the Knowledge of the Shareholders, threatened, that
questions the legality or propriety of the transactions contemplated by this
Agreement.  There are no outstanding Court Orders or arbitration awards against
any of the Shareholders, the Shares, or any other of his or her assets or
properties which would prohibit or enjoin the consummation of the transactions
contemplated by this Agreement.

11


--------------------------------------------------------------------------------


2.4                                 Ownership of Shares.  The Shareholders are
the owners, both beneficially and of record, of the Shares, free and clear of
Encumbrances or any other restrictions on transfer (other than any restrictions
under federal and state securities Laws) of the Shares set forth opposite such
shareholder’s name on Schedule 2.4.  The Shareholders are not parties to any
option, warrant, right, contract, call, put or other agreement or commitment
providing for the disposition or acquisition of any Shares (other than this
Agreement).  The Shareholders are not parties to any voting trust, proxy or
other agreement or understanding with respect to the voting of any Share.

2.5                                 Investment Intention.  The Shareholders have
such knowledge and experience in financial and business matters that he or she
is capable of evaluating the merits and risks of acquiring the Buyer Shares. 
The Shareholders confirm that Buyer has made available to him or her the
opportunity to ask questions of the officers and management of Buyer and to
acquire additional information about the business, assets and financial
condition of Buyer.  The Shareholders will acquire his or her interest in Buyer
for investment only, and not with a view toward or for sale in connection with
any distribution thereof or with any present intention of distributing or
selling any interest therein.  The Shareholders understand that the transactions
contemplated hereby have not been, and will not be registered or qualified under
the Securities Act, nor any state or any other applicable securities Law, by
reason of a specific exemption from the registration or qualification provisions
of those Laws, based in part upon the Shareholders’ representations in this
Agreement.  The Shareholders understand that no part of the interest in Buyer
which the Shareholders acquire may be resold unless such resale is registered
under the Securities Act, and registered or qualified under applicable state
securities Laws or an exemption from such registration and qualification is
available.  The Shareholders represent that he and/or she is familiar with
Securities Act Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.  Each of the Shareholders
is an “accredited investor” as defined in the Securities Act.

2.6                                 Legends.  The Shareholders understand that
the certificates evidencing the Buyer Shares may bear one or more restrictive
legends, including, without limitation, legends substantially as follows:

“These securities have not been registered under the Securities Act, or any
state securities laws.  They may not be sold, offered for sale, pledged or
hypothecated in the absence of a registration statement in effect with respect
to the securities under such Act and any applicable state securities laws or
pursuant to an exemption under such laws, together with, in certain cases, an
opinion of counsel reasonably satisfactory to the issuer that such registration
is not required.”

“A portion of these securities may not be sold, offered for sale, pledged or
hypothecated during the first six (6) month period following the first
anniversary of the Closing Date.”

12


--------------------------------------------------------------------------------


ARTICLE 3

REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, the Company and the Shareholders, jointly and
severally, represent and warrant to Buyer as set forth below.

3.1                                 Organization and Power.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of California.  The Company is licensed or qualified to
conduct its business and is in good standing in every jurisdiction where it is
required to be so licensed or qualified, except where the failure to do so would
not result in a Material Adverse Effect.  Schedule 3.1 sets forth a true and
complete list of all jurisdictions in which the Company is qualified or licensed
to do business as a foreign corporation.  The Company has all necessary
corporate power and authority to own or lease the assets it purports to own or
lease and to carry on its business in the manner currently conducted.

3.2                                 Authority and Enforceability.  The Company
has all requisite corporate power and authority, and has taken all corporate
action necessary, to execute and deliver this Agreement and each Transaction
Document to which the Company is a party and to perform its obligations
hereunder and thereunder.  This Agreement has been, and each such Transaction
Document will be as of the Closing, duly authorized, executed and delivered by
the Company and has been duly approved by the Company’s board of directors and
the Shareholders of the Company, and (assuming the due authorization, execution
and delivery by Buyer and the Shareholders) this Agreement constitutes, and each
Transaction Document when so executed and delivered will constitute, the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms subject to bankruptcy, insolvency,
reorganization, moratorium and similar Laws of general application relating to
or affecting creditors’ rights and to general equity principles.

3.3                                 Conflicts.  The execution and delivery by
the Company of this Agreement and each Transaction Document to which it is a
party, and the performance by it of its obligations hereunder or thereunder,
does not and will not:

(a)                                  violate or conflict with any provision of
the articles of incorporation or bylaws of the Company;

(b)                                 (i) violate any provision of applicable Law
relating to the Company, (ii) violate any provision of any Court Order or
arbitration award to which the Company is subject, or (iii) except as set forth
on Schedule 3.3, require a registration, filing, application, notice, consent,
approval, order, qualification, authorization, designation, declaration or
waiver with, to or from any Governmental Authority or any other Person; or

(c)                                  except as set forth on Schedule 3.3,
(i) require a consent, approval or waiver from, or notice to, any party to a
Material Contract, or (ii) conflict with, result in a breach or creation of any
Encumbrance, constitute a default (or an event which would, with the passage of
time or the giving of notice or both, constitute a default) under, or give rise
to a right of payment under or the right to terminate, amend, cancel, modify,
abandon or accelerate any provision of any Material Contract to which the
Company is a party.

13


--------------------------------------------------------------------------------


3.4                                 Capitalization.  The total authorized
capital stock of the Company consists of ten thousand (10,000) shares of Common
Stock, no par value(“Common Stock”), of which ten thousand (10,000) shares are
issued and outstanding.  All issued and outstanding shares of the Common Stock
are validly issued, fully paid and nonassessable, were issued in compliance with
all federal and state securities Laws and were not issued in violation of any
preemptive rights, rights of first refusal or similar rights.  No preemptive
rights, rights of first refusal or similar rights exist with respect to any
shares of capital stock of the Company and no such rights arise by virtue of or
in connection with the transactions contemplated by this Agreement.  There are
no outstanding (i) securities convertible into or exchangeable for any capital
stock of the Company; (ii) options, warrants or other rights to purchase or
subscribe to capital stock of the Company or securities convertible into or
exchangeable for capital stock of the Company; or (iii) contracts, commitments,
agreements, understandings, arrangements, calls or claims of any kind relating
to the issuance of any capital stock of the Company, any such convertible or
exchangeable securities or any such options, warrants or rights.  There are no
outstanding stock appreciation, phantom stock, profit participation or other
similar rights with respect to the Company; there are no proxies, voting rights
or other agreements or understandings with respect to the voting or transfer of
the capital stock of the Company; and the Company is not obligated to redeem or
otherwise acquire any of its outstanding shares of capital stock.  All of the
issued and outstanding shares of Common Stock are held of record by the
Shareholders.

3.5                                 Financial Statements.  Attached as
Schedule 3.5 are true and complete copies of the Company’s (i) unaudited balance
sheet dated June 30, 2007, reviewed by independent accountants (the “Most Recent
Balance Sheet Date”), and the related unaudited income statement for the six (6)
month period ended on the Most Recent Balance Sheet Date (together, the “Most
Recent Financial Statements”); and (ii) reviewed balance sheets dated December
31, 2006 and December 31, 2005, and the related income statement for the fiscal
year then ended (collectively, the “Year-End Financial Statements”, and together
with the Most Recent Financial Statements, the “Financial Statements”).  The
Financial Statements present fairly the financial position and results of
operations of the Company as at and for the respective periods then ended, and
have been prepared in accordance with GAAP, consistently applied, and subject in
the case of the Most Recent Financial Statements, to year end adjustments which
shall not be material in amount.

3.6                                 No Undisclosed Liabilities.  The Company
does not have any liabilities, debts or obligations (whether absolute, accrued,
contingent, matured, unmatured or otherwise) except for (a) liabilities
disclosed, reflected or reserved against on the Most Recent Balance Sheet, (b)
liabilities incurred since the Most Recent Balance Sheet Date in the ordinary
course of business, (c) liabilities and obligations incurred in connection with
this Agreement and the transactions contemplated hereby, (d) those liabilities
set forth on Schedule 3.6 and (e) liabilities that would not, individually
result in Losses greater than $10,000 or result in Losses greater than $200,000
in the aggregate.  To the extent that there is a representation or warranty in
this Agreement that specifically addresses any particular type of liability,
debt or obligation, the terms of such specific representation or warranty and
any limitation regarding such representation or warranty (including but not
limited to any Knowledge qualification) shall apply to such type of liability,
debt or obligation and the representation contained in this Section 3.6 shall
not apply.

14


--------------------------------------------------------------------------------


3.7                                 Operations Since Most Recent Balance Sheet
Date.  Except as set forth on Schedule 3.7, since the Most Recent Balance Sheet
Date, the Company has conducted its business in the ordinary course and there
has not been a Material Adverse Effect.  Except as set forth on Schedule 3.7,
since the Most Recent Balance Sheet Date, the Company has not:

(i)                                     mortgaged, pledged or otherwise
encumbered any of its properties or assets or sold, assigned, leased (as lessor
or lessee), licensed, transferred, abandoned or otherwise disposed of any of its
properties or assets, tangible or intangible, with a book or fair market value
of more than Twenty Five Thousand Dollars ($25,000);

(ii)                                  acquired any assets with a value of more
than Twenty Five Thousand Dollars ($25,000), or made or committed to make
(individually or in a series of interdependent commitments) any capital
expenditures in excess of Twenty Five Thousand Dollars ($25,000);

(iii)                               (A) made, granted or instituted any bonus,
wage or salary increase or committed, orally or in writing, to any such increase
to any director, officer, employee or group of employees (other than bonus, wage
and salary increases in the ordinary course of business consistent with past
practice), (B) made, granted or instituted any increase or committed, orally or
in writing, to any such increase in any existing Benefit Plan, amended any of
the Benefit Plans, or adopted any new additional pension, profit-sharing,
deferred compensation, severance pay, retirement or other employee benefit plan
or similar arrangement, (C) hired new employees or independent contractors other
than in the ordinary course of business consistent with past practice, or (D)
entered into any new employment, severance, consulting or other compensation
agreement with any existing director, officer, independent contractor or
employee;

(iv)                              suffered any damage, destruction, loss or
casualty with respect to any property or any interruption in the use of its
property (whether or not covered by insurance), or experienced any changes in
the amount and scope of insurance coverage;

(v)                                 created, incurred, assumed or guaranteed any
Indebtedness;

(vi)                              set aside, paid or declared any dividends or
made any other distributions on its equity securities of any class (whether in
cash or in kind) or purchased, redeemed or otherwise acquired any of its equity
securities of any class;

(vii)                           accelerated, terminated or made modifications
to, or cancelled any Business Agreement;

(viii)                        made any capital investment in, or acquired any
capital stock of or line of business or division of any Person;

(ix)                                transferred, assigned or granted any license
or sublicense of any rights with respect to any Intellectual Property Rights of
the Company;

(x)                                   made or authorized any change in its
articles of incorporation or bylaws;

15


--------------------------------------------------------------------------------


(xi)                                issued, sold, or otherwise disposed of any
of its capital stock, or granted any options, warrants, or other rights to
purchase or obtain (including upon conversion, exchange, or exercise) any of its
capital stock;

(xii)                             entered into any transaction with any of its
Shareholders, directors, officers or employees (or any Affiliate of any
thereof), other than related to written employment arrangements existing on the
Most Recent Balance Sheet and disclosed on Schedule 3.17(a);

(xiii)                          made any loans or advances of money, other than
ordinary course travel or expense advances to employees consistent with past
practices;

(xiv)                         changed its accounting methods or principles or
practices, or reversed any accruals, other than as required by GAAP;

(xv)                            changed any of its practices or policies with
respect to the collection of accounts receivable or the payment of accounts
payable; or

(xvi)                         other than agreements with Buyer or its Affiliates
relating to the transactions contemplated hereby, agreed or committed, whether
orally or in writing, to do any of the foregoing.

3.8                                 Taxes.

(a)                                  Filing of Tax Returns and Payment of
Taxes.  The Company has timely filed all material Tax Returns required to be
filed by it, each such Tax Return has been prepared in compliance with all
applicable laws and regulations, and all such Tax Returns are true, accurate and
complete in all material respects.  All Taxes that have become due and payable
by the Company have been timely paid, and the Company is not and will not be
liable for any additional Taxes in respect of any Taxable period or any portion
thereof ending on or before the Most Recent Balance Sheet Date in an amount that
exceeds the corresponding reserve therefor separately identified in Schedule
3.8(b), if any, as reflected in the Most Recent Financial Statements, and any
Taxes of the Company arising after such date and at or before the Closing have
been or will be incurred in the ordinary course of the Company’s business.  The
Company has delivered to the Buyer true, correct and complete copies of all Tax
Returns filed by or with respect to it with respect to Taxable periods ended
after December 31, 2001 (the “Delivered Tax Returns”), and has delivered or made
available to the Buyer all relevant documents and information with respect
thereto, including without limitation work papers, records, examination reports,
and statements of deficiencies proposed, assessed against or agreed to by the
Company.

(b)                                 Deficiencies.  No deficiency or adjustment
in respect of Taxes in writing has been proposed, asserted or assessed by any
Tax authority against the Company.  There are no outstanding refund claims with
respect to any Tax or Tax Return of the Company.

(c)                                  Liens.  There are no liens for Taxes (other
than current Taxes not yet due and payable) on any of the assets of the Company.

16


--------------------------------------------------------------------------------


(d)                                 Extensions to Statute of Limitations for
Assessment of Taxes.  The Company has not consented to extend the time in which
any Tax may be assessed or collected by any Tax authority.

(e)                                  Extensions of the Time for Filing Tax
Returns.  The Company has not requested or been granted an extension of the time
for filing any Tax Return that has not yet been filed.

(f)                                    Pending Proceedings.  There is no action,
suit, Tax authority proceeding, or audit with respect to any Tax now in
progress, pending or, to the Knowledge of the Company, threatened against or
with respect to the Company.

(g)                                 No Failures to File Tax Returns.  No claim
has ever been made by a Tax authority in a jurisdiction where the Company does
not pay Tax or file Tax Returns that the Company is or may be subject to Taxes
assessed by such jurisdiction.

(h)                                 Elections.  The Company has not made any
material elections with respect to Taxes affecting the Company that were not
made in the Delivered Tax Returns.

(i)                                     Membership in Affiliated Groups,
Liability for Taxes of Other Persons, Etc.  The Company has never been a member
of any affiliated group of corporations (as defined in Section 1504(a) of the
Code) or filed or been included in a combined, consolidated or unitary Tax
Return.  The Company is neither a party to nor bound by any Tax sharing
agreement or Tax allocation agreement.  The Company is not presently liable, nor
does the Company have any potential liability, for the Taxes of another Person
(i) under Treasury Regulations Section 1.1502-6 (or comparable provision of
state, local or foreign law), (ii) as transferee or successor, or (iii) by
contract or indemnity or otherwise.

(j)                                     Adjustments under Section 481, Etc.  The
Company will not be required, as a result of a change in method of accounting,
either by reason of the transactions contemplated by this Agreement or for any
period ending on or before the Claim Date, to include any adjustment under
Section 481(c) of the Code (or any similar or corresponding provision or
requirement under any other Tax law) in Taxable income for any period ending
after the Closing Date.  The Company will not be required to include any item of
income in Taxable income for any Taxable period (or portion thereof) ending
after the Closing Date as a result of any (i) prepaid amount received or
otherwise accrued economically on or prior to the Closing Date, or (ii) “closing
agreement” described in Section 7121 of the Code (or any similar or
corresponding provision of any other Tax law).

(k)                                  Withholding Taxes.  The Company has timely
withheld and timely paid all Taxes which are required to have been withheld and
paid by it in connection with amounts paid or owing to any employee, independent
contractor, creditor or other Person.

(l)                                     Sales and Use Tax.  The Company has
withheld all sales, use or similar Taxes which it was required to withhold and
paid all such withheld Taxes and any other required sales, use or similar Taxes
to the proper Tax authority.

17


--------------------------------------------------------------------------------


(m)                               Permanent Establishments and Branches Outside
the United States.  The Company does not have a permanent establishment in any
country with which the United States of America has a relevant Tax treaty, as
defined in such relevant Tax treaty, and does not otherwise operate or conduct
business through any branch in any country other than the United States.

(n)                                 U.S. Real Property Holding Corporation.  The
Company is not and has not been a United States real property holding
corporation within the meaning of Code Section 897(c)(2) during the applicable
period specified in Code Section 897(c)(1)(A)(ii).

(o)                                 Safe Harbor Lease Property.  None of the
property owned or used by the Company is subject to a Tax benefit transfer lease
executed in accordance with Section 168(f)(8) of the Internal Revenue Code of
1954, as amended by the Economic Recovery Tax Act of 1981.

(p)                                 Tax-Exempt Use Property.  None of the
property owned by the Company is “tax-exempt use property” within the meaning of
Section 168(h) of the Code.

(q)                                 Security for Tax-Exempt Obligations.  None
of the assets of the Company directly or indirectly secures any indebtedness,
the interest on which is tax-exempt under Section 103(a) of the Code, and the
Company is not directly or indirectly an obligor or a guarantor with respect to
any such indebtedness.

(r)                                    Section 341(f) Consent.  The Company has
not filed any consent agreement under Section 341(f) of the Code (as in effect
prior to its repeal by the Jobs and Growth Tax Relief Reconciliation Act of
2003) or agreed to have Section 341(f)(2) of the Code (as in effect prior to
such repeal) apply to any disposition of a subsection (f) asset (as defined in
Section 341(f)(4) of the Code prior to such repeal) owned by the Company.

(s)                                  Parachute Payments, Etc.  The Company has
not made any payments, is not obligated to make any payments, and is not a party
to any agreement that under certain circumstances could obligate it to make any
payments, that will not be deductible under Code Sections 162(m) or 280G.

(t)                                    Rulings.  There are no outstanding
rulings of, or requests for rulings by, any Tax authority addressed to the
Company that are, or if issued would be, binding on the Company.

(u)                                 Divisive Transactions.  The Company has
never been either a “distributing corporation” or a “controlled corporation” in
connection with a distribution of stock qualifying for tax-free treatment, in
whole or in part, pursuant to Section 355 of the Code.

(v)                                 Section 83(b) Elections.  All Persons who
have purchased shares of the Company’s stock that at the time of such purchase
were and on the Closing Date will be subject to a substantial risk of forfeiture
under Section 83 of the Code have timely filed elections under Section 83(b) of
the Code and any analogous provisions of applicable state and local Tax laws.

18


--------------------------------------------------------------------------------


(w)                               Nonqualified Deferred Compensation Plans. 
Each plan, program, arrangement or agreement maintained or entered into by the
Company which constitutes in any part a nonqualified deferred compensation plan
within the meaning of Section 409A of the Code is identified as such on Schedule
3.8(w).  Since December 31, 2004, each plan, program, arrangement or agreement
there identified has been operated and maintained in accordance with a good
faith, reasonable interpretation of Section 409A of the Code and its purpose, as
determined under applicable guidance of the Department of Treasury and the
Internal Revenue Service, with respect to amounts deferred (within the meaning
of Section 409A of the Code) after December 31, 2004.

(x)                                   Reportable Transactions, etc.  The Company
has not participated, within the meaning of Treasury Regulations Section
1.6011-4(c), in (i) any “reportable transaction” within the meaning of Section
6011 of the Code and the Treasury Regulations thereunder, (ii) any “confidential
corporate tax shelter” within the meaning of Section 6111 of the Code and the
Treasury Regulations thereunder, or (iii) any “potentially abusive tax shelter”
within the meaning of Section 6112 of the Code and the Treasury Regulations
thereunder.

(y)                                 Tax Return Disclosure.  The Company has
disclosed on its federal income Tax Returns all positions taken therein that
could give rise to substantial understatement of federal income tax within the
meaning of Section 6662 of the Code.

(z)                                   Limitations on Net Operating Losses, Etc. 
There currently are no limitations on the utilization of the net operating
loses, built-in-losses, capital losses, tax credits or other similar items of
the Company under (i) Section 382 of the Code, (ii) Section 383 of the Code,
(iii) Section 384 of the Code, (iv) Section 269 of the Code, (v) the Treasury
Regulations under Section 1502 of the Code, or (vi) of any statutes, regulations
or legal provisions of jurisdictions other than the United States comparable to
any of the foregoing.

(aa)                            Foreign Tax Exemptions.  The Company has
provided to Buyer all documentation relating to, and is in full compliance with
all terms and conditions of, any Tax exemption, Tax holiday or other Tax
reduction agreement or order of a territorial or non-U.S. government.  The
consummation of the transactions contemplated by this Agreement will not have
any adverse effect on the continued validity and effectiveness of any such Tax
exemption, Tax holiday or other Tax reduction agreement or order.

(bb)                          Foreign Tax Payments.  The Company has in its
possession official foreign government receipts, if any were provided to the
Company, for any Taxes paid by it to any foreign Tax authorities.

For purposes of this Section 3.8, references to the Company shall be deemed to
include the Company and all of its Subsidiaries.

3.9                                 Permits.  The Company holds all Permits that
are necessary to entitle it to own or lease, operate and use its assets and to
carry on and conduct its business as currently conducted.

19


--------------------------------------------------------------------------------


3.10                           Real Property.

(a)                                  The Company does not own any real property.

(b)                                 Schedule 3.10(b) contains a true and
complete list of the following, and true and complete copies of the following,
or access thereto, has been provided to Buyer prior to the date hereof:

(i)                                     all leases, subleases, licenses or
similar agreements (the “Leases”) of real property and interests in real
property and the buildings, structures and improvements thereon pursuant to
which the Company is the lessee, sublessee or licensee and which are for the use
or occupancy of real property owned by a third party (each, a “Facility” and
collectively, the “Facilities”), in each case, setting forth the street address
or legal description of each Facility covered thereby;

(ii)                                  all contracts or options (and all
amendments, extensions and modifications thereto) held by the Company or
contractual obligations (and all amendments, extensions and modifications
thereto) on the part of the Company to purchase or acquire any interest in real
property (the “Purchase Option Agreements”); and

(iii)                               all contracts or options (and all
amendments, extensions and modifications thereto) granted by the Company or
contractual obligations (and all amendments, extensions and modifications
thereto) on the part of the Company to sell or dispose of any interest in real
property (the “Sale Option Agreements”, and together with the Leases and the
Purchase Option Agreements, the “Real Property Agreements”).

(c)                                  The Real Property Agreements are in full
force and effect and have not been amended except as disclosed on Schedule
3.10(c), and neither the Company, nor to the knowledge of the Company, any other
party thereto is in default or breach of any such Real Property Agreement.  No
event has occurred which with the passage of time or the giving of notice or
both would cause a breach or default by the Company, or, to the knowledge of the
Company, any other party to such Real Property Agreement, or permit the
termination, modification or acceleration of rent or any other obligation
thereunder.  Except as disclosed on Schedule 3.10(c), the sale of the Shares
contemplated by this Agreement does not require the consent of any other party
to any Real Property Agreement.  Neither the Company nor any other party to any
Real Property Agreement has repudiated any provision thereof.  The Company does
not intend, nor has it received written notice that any other party to any Real
Property Agreement intends, to cancel, not renew or terminate such Real Property
Agreement or to exercise or not exercise any option under such Real Property
Agreement.  There are no disputes, oral agreements or forbearance programs in
effect as to any such Real Property Agreement and no such Real Property
Agreement has been modified from the copy provided to Buyer.  The Company has a
valid leasehold interest in each of the Facilities pursuant to the Leases, which
leasehold interests are free and clear of any Encumbrances.

(d)                                 The Facilities, to the extent of Company’s
interest therein, have received all required approvals of Governmental
Authorities (including, without limitation, Permits and a certificate of
occupancy or other similar certificate permitting Company’s lawful occupancy of
the Facilities) required in connection with the operation thereof.  The
improvements constructed on the Facilities are (x) in good operating condition
and repair,

20


--------------------------------------------------------------------------------


subject to ordinary wear and tear, and safe for their current occupancy and use,
(y) sufficient for the operation of the business of the Company as presently
conducted, and (z) in conformity in all material respects with applicable Law.

(e)                                  The Company has not received any written
notice that it is in violation of any zoning, use, occupancy, building, wetlands
or environmental regulation, ordinance or other Law relating to the Facilities,
including, without limitation, the Americans With Disabilities Act and
Environmental Laws.  There are no pending or threatened condemnation
proceedings, suits or administrative actions with respect to the Facilities
relating to any such parcel or other matters adversely affecting the current
use, occupancy or value thereof.

3.11                           Intellectual Property.

(a)                                  Schedule 3.11(a) lists all Company
Registered Intellectual Property rights and lists any proceedings or actions
before any court, tribunal (including the PTO or equivalent authority anywhere
in the world) related to any of the Company Registered Intellectual Property
Rights or Company Intellectual Property.  Each item of Company Registered
Intellectual Property Rights is currently in compliance with all formal legal
requirements (including payment of filing, examination and maintenance fees and
proofs of use) and is valid, subsisting and enforceable.  The Company has no
Knowledge of any facts or circumstances that would render any Company
Intellectual Property invalid or unenforceable.

(b)                                 The Company possesses all right, title and
interest in and to each item of material Company Intellectual Property, free and
clear of any Encumbrances.  The Company owns exclusively, and has good title to,
all Company Source Code and copyrighted works that are included or incorporated
into or used to provide Company Products or which the Company otherwise purports
to own.

(c)                                  The Company has not transferred ownership
of, or granted any exclusive license of or right to use, or authorized the
retention of any exclusive rights to use or joint ownership of, any Technology
or Intellectual Property Right that is or was material Company Intellectual
Property, to any Person.  The Company has not allowed the Company’s rights in
any Technology or Intellectual Property Right that is or was material Company
Intellectual Property to lapse or enter the public domain.

(d)                                 Except as would not be material, all
Technology and Intellectual Property Rights used in, necessary to, or which
would be infringed by the conduct of business by the Company as presently
conducted or currently contemplated to be conducted, were written, invented,
developed and created solely by either (i) employees of the Company acting
within the scope of their employment, or (ii) by third parties who have validly
and irrevocably assigned all of their rights, including Intellectual Property
Rights in any Technology, to the Company, and no third party owns or has any
rights to any such Technology or Intellectual Property Rights.  The Company
holds, and at all times during the conduct of its business has held, a
sufficient number of licenses to use any off-the-shelf software used by it in
connection with the conduct of its business in order to permit it to use such
software in the manner currently used without violation of any third party
rights.

21


--------------------------------------------------------------------------------


(e)                                  Schedule 3.11(e) sets forth all material
Technology and Intellectual Property Rights used in and/or necessary to the
conduct of the business of the Company as it currently is conducted, and as it
is currently planned or contemplated to be conducted by the Company.  Other than
Intellectual Property Contracts with respect to the Technology or Intellectual
Property Rights of third Persons, the Company Intellectual Property constitutes
all material Technology and Intellectual Property Rights used in and/or
necessary to the conduct of the business of the Company as it currently is
conducted.

(f)                                    The operation of the business of the
Company as it has been conducted and is currently conducted, has not and does
not infringe or misappropriate any Intellectual Property Right of any Person,
and the Company has not received notice from any Person claiming that such
operation or any act, product, technology or service of the Company infringes or
misappropriates any Intellectual Property Right of any Person (nor does the
Company have Knowledge of any basis therefor).  To the knowledge of the Company,
no Person is infringing or misappropriating any Technology or Intellectual
Property Rights used in the operation of the business of the Company as it is
currently conducted.

(g)                                 No Company Intellectual Property or Company
Product is subject to any proceeding or outstanding Court Order or settlement
agreement or stipulation that restricts in any manner the use, transfer,
provision, sale or licensing thereof by the Company or may affect the validity,
use or enforceability of such Company Intellectual Property or Company Products.

(h)                                 Schedule 3.11(h) lists all material
Intellectual Property Contracts.  The Company is not in breach of, nor has the
Company failed to perform under, any of the Intellectual Property Contracts and,
to the Company’s Knowledge, no other party to any such Intellectual Property
Contracts is in breach thereof or has failed to perform thereunder.  All
material Intellectual Property Contracts will continue in force to the benefit
of Buyer after consummation of the transaction contemplated herein without the
need for approval by any Person.  The consummation of the transactions
contemplated in this Agreement will neither violate nor result in the breach,
modification, termination or suspension of (or give the other party thereto the
right to cause any of the foregoing) any of the material Intellectual Property
Contracts and, following the Closing Date, Buyer will be permitted to exercise
all of the Company’s rights and receive all of the Company’s benefits (including
payments) under material Intellectual Property Contracts to the same extent the
Company would have been able to had the transactions contemplated by this
Agreement not occurred, and without the payment of any additional amounts or
consideration other than the ongoing fees, royalties or other payments which the
Company would otherwise have been required to pay to had the transactions
contemplated by this Agreement not occurred.  The Company has not received any
notices from any parties to the material Intellectual Property Contracts of any
intention to terminate or not renew any portion of such material Intellectual
Property Contracts or to discontinue provision, development or support of any
products or services provided thereunder.  No Person who has licensed any
Technology or Intellectual Property Rights to the Company has ownership rights
or license rights to improvements or modifications made by the Company in or to
such Technology or Intellectual Property Rights.  No Person who has licensed any
Technology or Intellectual Property Rights from the Company has ownership rights
or license rights to improvements or modifications made by such Person in or to
such Technology or Intellectual Property Rights.

22


--------------------------------------------------------------------------------


(i)                                     The Company has taken all steps that are
reasonably required to protect the confidential information and trade secrets of
the Company and Company’s rights therein and to protect the confidential
information and trade secrets provided by any other Person to the Company. 
Except as set forth on Schedule 3.11(i), all current and former employees of the
Company and independent contractors to the Company involved in the development
of Technology or Intellectual Property Rights have signed the Company’s standard
forms of Invention Assignment/Confidentiality Agreement, which form is attached
hereto as Schedule 3.11(i) and all of which have been provided to Buyer,
pursuant to which all Technology and Intellectual Property Rights developed by
such employees within the scope of their employment and by such independent
contractors within the scope of their contracting relationship with the Company
are assigned to Company.  No current or former employees or independent
contractors have excluded any prior inventions from assignment to the Company in
any such agreements.

(j)                                     Neither this Agreement nor the
transactions contemplated by this Agreement, by operation of law or otherwise,
will result in (i) either Company or the Buyer granting to any third party any
right to or with respect to any Technology or Intellectual Property Right owned
by, or licensed to, either of them, (ii) either the Company or Buyer being bound
by, or subject to, any non-compete or other restriction on the operation or
scope of their respective businesses, or (iii) either the Company or Buyer being
obligated to pay any royalties or other amounts to any third party in excess of
those payable by Company or Buyer, respectively, prior to the Closing.

(k)                                  Schedule 3.11(k) lists all Open Source
Materials used by the Company in any way, and describes the manner in which such
Open Source Materials were used (such description shall include, without
limitation, whether (and, if so, how) the Open Source Materials were modified
and/or distributed by the Company).  The Company has not (i) incorporated Open
Source Materials into, or combined Open Source Materials with, any Company
Product or Company Intellectual Property or used Open Source Materials to
provide any Company Product; (ii) distributed Open Source Materials in
conjunction with or for use with any Company Product or Company Intellectual
Property; or (iii) used Open Source Materials that create, or purport to create,
obligations for the Company with respect to Intellectual Property Rights or
grant, or purport to grant, to any third party, any rights or immunities under
Intellectual Property Rights (including, but not limited to, using any Open
Source Materials that require, as a condition of use, modification and/or
distribution of such Open Source Materials or that other Software incorporated
into, derived from or distributed with such Open Source Materials be
(x) disclosed or distributed in source code form, (y) be licensed for the
purpose of making derivative works, or (z) be redistributable at no charge or
with any restriction on the consideration charged therefor).

(l)                                     All products sold, licensed, leased or
delivered by the Company to customers and all services provided by or through
the Company to customers on or prior to the Closing conform in all material
respects to applicable contractual commitments, express and implied warranties,
service level commitments, product specifications and product documentation and
to any representations made to customers.  The Company has no liability (and, to
the Knowledge of the Company, there is no legitimate basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand against the Company giving rise to any material liability
relating to the foregoing contracts) for replacement,

23


--------------------------------------------------------------------------------


repair or redelivery thereof or other damages in connection therewith in excess
of any reserves therefor reflected on the Financial Statements.

(m)                               No (i) government funding; (ii) facilities of
a university, college, other educational institution or research center; or
(iii) funding from any Person (other than funds received in consideration for
Company capital stock) was used in the development of the Technology and
Intellectual Property Rights owned by the Company.

3.12                           Compliance with Laws.  The Company has been at
all times and is in compliance in all material respects with all applicable
Laws.  The Company has not received any notice to the effect that it is not, and
the Company has not received notice that any Action has been filed or commenced
against the Company alleging that it is not, in compliance in any respect with
any Law.

3.13                           Contracts.  Schedule 3.13 lists all Material
Contracts, whether written or oral, that are legally enforceable by or against
the Company, to which the Company is a party or by which the Company or any of
its assets or properties may be bound, and specifically includes:

(a)                                  Contracts between the Company and any
current or former officer, director, consultant, independent contractor or
employee thereof, any partnership, corporation, joint venture or any other
entity in which any such Person has an interest or any third party agency
supplying the services of any consultants, employees (including temporary
employees or “leased” employees) or independent contractors to the Company
(including any non-competition, confidentiality, trade secret or similar
agreement);

(b)                                 notes, mortgages, indentures and other
agreements and instruments under which the Company has created, incurred,
assumed or guaranteed any Indebtedness or under which the Company has imposed an
Encumbrance on any of its assets, tangible or intangible;

(c)                                  joint venture or partnership agreements to
which the Company is a party;

(d)                                 personal property leases to which the
Company is a party involving total future payments in excess of Fifteen Thousand
Dollars ($15,000);

(e)                                  Contracts to which the Company is a party
containing covenants of the Company not to compete in a line of business or with
a Person;

(f)                                    Contracts for the purchase of supplies or
services and involving any future expenditures of more than $5,000 by the
Company;

(g)                                 Contracts for the sale or lease of the
Company’s products or the furnishing of the Company’s services;

(h)                                 warranties relating to the Company’s
products or the furnishing of the Company’s services not on the Company’s
standard forms;

24


--------------------------------------------------------------------------------


(i)                                     sales agency, sales representative,
broker, distributor, employment agency or similar contracts to which the Company
is a party relating to the sale or lease of the Company’s products or the
furnishing of the Company’s services or involving another Person’s products or
services;

(j)                                     Contracts involving the Company pursuant
to which a party other than the Company has a right to renegotiate or require a
reduction in price or refund or rebate of payments made to the Company or which
provide for any rebates, marketing allowances or cooperative payments, including
contracts containing volume discounts or favorable early payment terms;

(k)                                  Contracts involving the Company providing
for payment by the Company of liquidated damages or penalties in excess of
Twenty-five Thousand Dollars ($25,000) in the event of breach;

(l)                                     letters of credit, performance or
payment bonds, or guarantees of performance, or contracts or commitments
involving the Company to provide same;

(m)                               license or franchise agreements involving the
Company not listed on Schedule 3.11(d);

(n)                                 Contracts involving the Company with respect
to the acquisition or sale of the business, assets or shares of any corporation,
partnership or other business entity regardless of whether the transaction has
been consummated to which the Company was a party in the past five (5) years or
which contain obligations currently binding on the Company;

(o)                                 other contracts involving an estimated total
future payment or payments or liability, individually or, with respect to a
group of related written contracts with a single third party, taken as a whole,
in excess of Fifty Thousand Dollars ($50,000) to or by the Company that may not
be canceled by the Company upon thirty (30) or fewer days notice without any
liability;

(p)                                 Contracts or other agreements under which
the Company agrees to indemnify any party with respect to, or to share, Tax
liability of any party;

(q)                                 agreements with any labor union or
association representing any employee;

(r)                                    any contracts with Governmental
Authorities and subcontracts (at any tier) under prime contracts with
Governmental Authorities (“Government Contracts”).

3.14                           Status of Contracts; Government Contracts.

(a)                                  Each of the Contracts listed on Schedule
3.13 and the other Contracts listed on any of the other Schedules in Article 3
hereto, other than Schedules 3.11(d), 3.15(a) and 3.19, as to which the relevant
representations and warranties in those sections should apply (collectively, the
“Business Agreements”), is legal, valid, binding and enforceable, in accordance
with its terms against the Company and, to the knowledge of the Company, all
third

25


--------------------------------------------------------------------------------


parties thereto (except to the extent such enforceability is limited by general
equitable principles or by applicable bankruptcy, insolvency, moratorium or
similar Laws which affect creditors generally), and is in full force and
effect.  The Company has either delivered to Buyer or has given Buyer access to
copies of the Business Agreements.  The Company is not, and, to the knowledge of
the Company, no other party thereto is, in breach or default under any of the
Business Agreements, nor does there exist any event that, with the passage of
time or the giving of notice or both, would constitute a breach of or default
under any of the Business Agreements.  The Company has performed all obligations
required to be performed by it to date under each such Business Agreement. 
Except as set forth on Schedule 3.14, no approval or consent of any Person is
needed in order that the Business Agreements continue in full force and effect
following the consummation of the transaction contemplated by this Agreement and
the Transaction Documents, and no Business Agreement includes any provision the
effect of which may be to enlarge or accelerate any obligation of the Company
thereunder or give additional rights to any other party thereto or will in any
other way be affected by, or terminate or lapse by reason of, the transactions
contemplated by this Agreement and the Transaction Documents.  The Company does
not intend, nor has it received notice, nor is it otherwise aware, that any
other party to any Business Agreement intends, to change, cancel, not renew or
terminate such Business Agreement.

(b)                                

(i)                                     The Company has been, and has conducted
its business, in compliance with all applicable laws and regulations relating to
its performance of commercial and government contracts, all terms and conditions
of its government contracts and commercial contracts, all applicable import and
export laws, regulations, licenses and provisos, and all applicable
anti-corruption laws and regulations, since January 1, 2002.  The Company has
not received any notice from any Governmental Entity alleging its violation of
any applicable law.  None of the Company’s assets or businesses is subject to
any judicial or administrative proceeding, order, or to the Company’s Knowledge,
investigation of or by a Governmental Entity.

(ii)                                  Neither the Company nor its current or, to
the Company’s Knowledge, former executives, officers, representatives, agents or
employees (i) has used or is using any funds for any illegal contributions,
gifts, entertainment or other unlawful expenses; (ii) has used or is using any
funds for any direct or indirect unlawful payments to any foreign or domestic
government officials or employees; (iii) has violated or is violating any
provision of the Foreign Corrupt Practices Act of 1977 of the United States or
any other applicable anti-corruption law; (iv) has established or maintained, or
is maintaining, any unlawful or unrecorded fund of monies or other properties;
(v) has made at any time any false or fictitious entries on their respective
accounting books and records; (vi) has made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment of any nature or paid any fee,
commission or other payment that has not been properly recorded on its
accounting books and records; (vii) has otherwise given or received anything of
value to or from a government official or customer for the purpose of obtaining
or retaining business; or (viii) is employed by a Governmental Entity or
customer.

26


--------------------------------------------------------------------------------


(iii)                               Set forth on Section 3.14(b)(iii) of the
Disclosure Schedule is a list of each active Government Contract held by the
Company as of the date of this Agreement (not separately identifying each task
or delivery order issued thereunder). Set forth on Section 3.14(b)(iii) of the
Disclosure Schedule is a list of each outstanding Bid as of the date hereof
which has not been accepted or rejected.  Set forth on Section 3.14(b)(iii) of
the Disclosure Schedule is a list of each outstanding teaming agreement or
existing joint venture agreement.  The Company has made available to the Buyer
correct and complete copies of all such Government Contracts listed on Section
3.14(b)(iii), all such Bids submitted by the Company or Shareholder listed on
Section 3.14(b)(iii), and all such teaming agreements and joint ventures listed
on Section 3.14(b)(iii) of the Disclosure Schedule.  All such Government
Contracts and any joint ventures constitute valid and binding obligations of the
Company, and, to the Company’s Knowledge, of the other party or parties thereto,
and are fully enforceable in accordance with their terms, and all such Bids and
teaming agreements were made in the ordinary course of business.

(iv)                              With respect to each Government Contract and
Bid listed on Section 3.14(b)(iii) of the Disclosure Schedule: (i) the Company
has complied in all material respects with all terms and conditions of such
Government Contract and Bid and any requirements of law pertaining to such
Government Contract and Bid; (ii) each representation and certification executed
by the Company pertaining to such Government Contract and Bid was true and
correct in all material respects as of its effective date; (iii) the Company has
not submitted any inaccurate or untruthful cost or pricing data or any claim for
payment to any Governmental Entity in connection with such Government Contract
or Bid; (iv) there is no suspension, stop work order, cure notice or show cause
notice in effect for such Government Contract nor, to the Company’s Knowledge,
is any Governmental Entity threatening to issue one; and (v) no protest of any
Government Contract or Bid is pending.

(v)                                 There is no pending or, to the Company’s
Knowledge, threatened: (i) civil fraud or criminal investigation that exists or
has been threatened, indictment or information of the Company by any
Governmental Entity; (ii) suspension or debarment proceeding against the
Company; or (iii) contracting officer’s decision or legal proceeding by which a
Governmental Entity claims that the Company has breached or is liable to a
Governmental Entity, in each case with respect to any Government Contract.  The
Company has not conducted or initiated any internal investigation, or made a
voluntary disclosure to the United States Government, with respect to any
alleged misstatement or omission arising under or relating to any Government
Contract or Bid at any time since January 1, 2002 and no such investigation or
voluntary disclosure is anticipated.

(vi)                              Except as set forth on Section 3.14(b)(vi) of
the Disclosure Schedule, there are no pending or, to the Company’s Knowledge,
threatened material claims or disputes by or between the Company and any prime
contractor, subcontractor or vendor relating to any Government Contract.  Except
as set forth on Schedule 3.14(b)(vi) of the Disclosure Schedule, the Company has
not received any notice of termination for convenience or default of any
Government Contract, in whole or in part, and to the Company’s Knowledge, no
such termination for either convenience or default has been threatened or is
otherwise anticipated.

27


--------------------------------------------------------------------------------


(vii)                           Set forth on Section 3.14(b)(vii) of the
Disclosure Schedule is a list of each final audit report, or draft audit report
if no final audit report has been issued, received by the Company during the
past three (3) years issued by any Governmental Entity with respect to any
Government Contract or of any indirect cost, other cost or cost accounting
practice of the Company relating to any Government Contract.  The Company has
made available to the Buyer correct and complete copies of each such report.

(viii)                        The Company has not waived any material rights
under a Government Contract.

(ix)                                Except for those liens or assignments listed
on Section 3.14(b)(ix) of the Disclosure Schedule, made in accordance with 31
U.S.C. § 3727 (as amended), otherwise known as the Assignment of Claims Act, and
41 U.S.C. § 15 (as amended), otherwise known as the Assignment of Contracts Act,
the Company has not assigned or agreed to assign to any Person, or otherwise
encumbered or agreed to encumber for the benefit of any Person, any right, title
or interest in or to any of the Government Contracts, or any account receivable
relating thereto.

(x)                                   Except as set forth on Section 3.14(b)(x)
of the Disclosure Schedule, since January 1, 2002, the Company has not received
written or oral notice that either such company or any of its directors,
officers, employees, agents or consultants was or is under administrative, civil
or criminal investigation, indictment or writ of information, audit or internal
investigation with respect to any alleged or potential violation of law
regarding any Government Contract or Bid.

(xi)                                None of the officers, directors or employees
of the Company has: (i) made any payments or used any funds to influence federal
transactions in violation of federal laws and regulations and or failed to make
any required disclosures; (ii) used any corporate or other funds or given
anything of value for unlawful commissions, gratuities, contributions, payments,
gifts or entertainment, or made any unlawful expenditures relating to political
activity to government officials or others or established or maintained any
unlawful or unrecorded funds in violation of any applicable foreign, federal or
state law; or (iii) accepted or received any unlawful contributions, payments,
expenditures or gifts.

(xii)                             No Person or Governmental Entity has notified
the Company in writing or orally that any Governmental Entity intends to seek to
lower rates under any Government Contract or task order or delivery order
thereunder.

(xiii)                          The Company operates and has operated in
accordance with all CAS Disclosure Statements provided to a Governmental Entity
since January 1, 2002.

(xiv)                         Except as set forth on Section 3.14(b)(xiv) of the
Disclosure Statement, the Company has not received a notice of suspension or
debarment and, to the Company’s Knowledge, no officer, director, employee, agent
or consultant has received a notice of suspension or debarment.

28


--------------------------------------------------------------------------------


(xv)                            Except as set forth on Section 3.14(b)(xv) of
the Disclosure Schedule, the Company has not incurred or currently projects
losses or cost overruns in an amount exceeding $10,000 on any Government
Contract.

3.15                           Employee Benefits.

(a)                                  The term “Employee Benefit Plan” includes
any pension plan (as defined in Section 3(2) of the Employee Retirement Income
Security Act of 1974, as amended and the rules and regulations promulgated
thereunder (“ERISA”)) (“Pension Plan”), welfare plan (as defined in Section 3(1)
of ERISA) (“Welfare Plan”), or any deferred compensation, stock option, share
appreciation right, phantom equity, bonus, incentive, vacation pay, tuition
reimbursement, severance pay, group or individual health, dental, life
insurance, survivor benefit or other benefit plan, program or arrangement,
whether any of the foregoing is funded, insured or self-funded, written or
oral.  The term “Benefit Plan” means any Employee Benefit Plan sponsored or
maintained by the Company or any of its ERISA Affiliates or in respect of which
the Company or any ERISA Affiliate has any outstanding liability for the benefit
of active or former employees, directors or consultants (or their beneficiaries)
of the Company or an ERISA Affiliate.  Schedule 3.15(a) contains a true and
complete list of all Benefit Plans, true and correct copies of which, along with
all related documentation (including trust or other service provider agreements,
insurance contracts, summary plan descriptions, the determination or opinion
letters referred to in (c) below, if any, and the most recent annual report,
Form 5500, if any) have been previously made available to Buyer.

(b)                                 Except as disclosed on Schedule 3.15(b),
neither the Company nor any ERISA Affiliate maintains, sponsors, contributes to,
has any obligation to contribute to, or has any current or potential liability
or obligation under or with respect to any Employee Benefit Plan that is a
“defined benefit plan” (as defined in Section 3(35) of ERISA) or otherwise has
any current or potential liability or obligation under Title IV of ERISA,
including with respect to any Employee Benefit Plan that is a “multiemployer
plan” (as defined in Section 3(37) of ERISA).  No Benefit Plan is a multiple
employer welfare arrangement (within the meaning of Section 3(40) of ERISA). 
The term “ERISA Affiliate” means any entity or trade or business (whether or not
incorporated), other than the Company, that together with the Company is treated
as a single employer under Sections 414(b), (c) or (m) of the Code.

(c)                                  With respect to each Benefit Plan intended
to qualify under Section 401(a) of the Code, each such Benefit Plan has either
received a determination letter from the Internal Revenue Service (the “IRS”)
stating that such plan is so qualified, or is relying on an opinion letter
issued with respect to the prototype plan document upon which such plan is
based.  No facts or circumstances exist that could adversely affect the
qualified status of any such Benefit Plan or could require action under the
compliance resolution programs of the IRS to preserve qualification.  All such
Benefit Plans have been timely amended for the requirements of the legislation
known as “GUST” and, to the extent required under guidance issued by the IRS,
“EGTRRA.”

(d)                                 Each Benefit Plan (and each related trust,
insurance contract, or fund) has been operated and administered in all respects
in compliance with its terms and all applicable Laws, including ERISA and the
Code, as applicable.  All required reports and

29


--------------------------------------------------------------------------------


descriptions with respect to each Benefit Plan (including Form 5500 annual
reports, summary annual reports, and summary plan descriptions) have been timely
filed and/or distributed in accordance with the applicable requirements of ERISA
and the Code.

(e)                                  All contributions, distributions and
premium payments that are due with respect to any Benefit Plan have been made
timely and all contributions, distributions and premium payments with respect to
any Benefit Plan for any period ending on or before the Closing Date that are
not yet due have been made or properly accrued.

(f)                                    Neither the Company nor any other
“disqualified person” or “party in interest” (as defined in Section 4975 of the
Code and Section 3(14) of ERISA, respectively) with respect to any Benefit Plan
has engaged in any nonexempt “prohibited transaction,” as such term is defined
in Section 406 of ERISA or Section 4975 of the Code, with respect to any Benefit
Plan giving rise to any liability, directly or indirectly, to the Company.  The
Company has not been notified that any Benefit Plan or any trust which serves as
a funding medium for any such Benefit Plan is currently under examination by the
IRS, the Pension Benefit Guaranty Corporation, the Department of Labor, or any
court, other than applications for determinations pending with the IRS.  Except
as would not reasonably be expected to result in liability to the Company,
neither the Company nor any other fiduciary (as defined in Section 3(21) of
ERISA) of any Benefit Plan, has any liability for breach of fiduciary duty or
any other failure to act or comply in connection with the administration or
investment of the assets of any Benefit Plan.  No Action with respect to any
Benefit Plan (other than routine claims for benefits) is pending or, to the
Knowledge of the Company, threatened.

(g)                                 Neither the Company nor any ERISA Affiliate
maintains, sponsors, contributes to or has an obligation to contribute to, or
has any current or potential liability or obligation with respect to, any
Welfare Plan or similar benefit plan, program or arrangement that provides for
retiree medical or other retiree welfare benefits for current or future retired
or terminated directors, officers, employees or contractors (or any dependent or
beneficiary thereof), other than in accordance with the continuation coverage
requirements of Section 4980 of the Code and Title I, Subtitle B, Part 6 of
ERISA (“COBRA”).  The Company and each ERISA Affiliate has complied and is in
compliance in all respects with the requirements of COBRA.

(h)                                 The Company has correctly classified those
individuals performing services for the Company as common law employees, leased
employees, independent contractors or agents.

(i)                                     Except as set forth on Schedule 3.15(i),
the execution of this Agreement and the consummation of the transactions
contemplated herein will not, by itself or in combination with any other event,
result in any payment (whether of severance pay or otherwise) becoming due from
or under any Benefit Plan to any current or former director, officer, consultant
or employee of the Company or result in the vesting, acceleration of payment or
increase in the amount of any benefit payable to or in respect of any such
current or former director, officer, consultant or employee.

30


--------------------------------------------------------------------------------


(j)                                     Other than as set forth on Schedule
3.15(j), the Company has not (i) granted to any Person an interest in a
nonqualified deferred compensation plan (as defined in Section 409A(d)(1) of the
Code) which interest has been or, upon the lapse of a substantial risk of
forfeiture with respect to such interest, will be subject to the Tax imposed by
Section 409A(a)(1)(B) or (b)(4)(A) of the Code, or (ii) modified the terms of
any nonqualified deferred compensation plan in a manner that could cause an
interest previously granted under such plan to become subject to the Tax imposed
by Section 409A(a)(1)(B) or (b)(4) of the Code.

(k)                                  No Benefit Plan is subject to the laws of
any jurisdiction outside of the United States.

3.16                           Environmental Compliance.  The Company is not in
violation of, and has no liability under, any Environmental Laws.

3.17                           Employee Relations and Agreements.

(a)                                  Schedule 3.17(a) contains a complete and
accurate list of (i) all employment and consulting agreements to which the
Company is a party as of the date of this Agreement, other than agreements
terminable by either party at-will and without any severance obligation on the
part of the Company, (ii) all other agreements that entitle any person to
compensation or other consideration as a result of the acquisition by any Person
of control of the Company, and (iii) each employee, manager, consultant,
independent contractor and director of the Company whose annual compensation
exceeds Fifty Thousand Dollars ($50,000), together with the base salary paid to
such Person for the fiscal year ended December 31, 2006, the rate, character and
amount of such Person’s current annual salary for the fiscal year ending
December 31, 2007, and the current position of each such Person.

(b)                                 The Company is not a party to or bound by
any collective bargaining agreement or other labor contract.  The Company is not
subject to any (i) unfair labor practice complaint pending before the National
Labor Relations Board, (ii) pending or, to the Knowledge of the Company,
threatened, labor strike, slowdown, work stoppage, lockout, or other organized
labor disturbance, (iii) pending grievance proceeding, (iv) pending
representation question, or (v) attempt by any union to represent employees as a
collective bargaining agent.

(c)                                  Schedule 3.17(c) contains a complete and
accurate list of all Persons employed by the Company as of the Closing Date.

3.18                           Litigation.  Except as set forth on Schedule
3.18, there is no Action in law or in equity before any Governmental Authority
or arbitrator pending against the Company or, to the Knowledge of the Company,
threatened against the Company or any of the Company’s officers, directors or
Affiliates, with respect to or affecting the Company’s operations, business or
assets, or that questions the validity of this Agreement or seeks to prohibit,
enjoin or otherwise challenge the consummation of the transactions contemplated
hereby.  Neither the Company nor its assets is subject to or bound by any
outstanding Court Order, injunction, judgment, order, decree, ruling or charge
against the Company, nor is the Company, to the Knowledge of the

31


--------------------------------------------------------------------------------


Company, threatened to be made a party to any such Court Order, injunction,
judgment, order, decree, ruling or charge.

3.19                           Insurance.  All policies or binders of fire,
liability, product liability, workers’ compensation, vehicular and other
insurance and bond and surety arrangements (the “Insurance Policies”) held by or
on behalf of the Company which names the Company as the policy holder or named
insured are listed and described on Schedule 3.19.  All premiums on all such
policies have been paid to date and the Company has complied with all conditions
of such policies applicable to it.  Schedule 3.19 sets forth, with respect to
each Insurance Policy, the name of the insurer, the name of the policyholder,
the policy number and the period of coverage.  Correct and complete copies of
all Insurance Policies have been delivered to and/or made available to Buyer.

3.20                           Customers.  Schedule 3.20 sets forth a complete
and accurate list of the ten (10) largest customers of the Company based on net
revenues for the fiscal year ended December 31, 2006 and for the six (6) month
period ended June 30, 2007 (the “Material Customers”), and the percentage of
overall net revenues of the Company attributable to each such Material Customer
during such year or period.  Since December 31, 2005, except as set forth on
Schedule 3.20:  (i) no Material Customer has cancelled or otherwise terminated
or, to the Company’s knowledge, intends to cancel or otherwise terminate its
business relationship with the Company, (ii) there has not been any material
adverse change in the business relationship, and there has been no dispute,
between the Company and any Material Customer, (iii) no Material Customer has
reduced or, to the Company’s knowledge, intends to reduce, its business with the
Company, and (iv) to the Company’s knowledge, no Material Customer is the
subject of any bankruptcy proceeding.

3.21                           Accounts Receivable.  All of the accounts
receivable owing to the Company, reflected on the balance sheet included in the
Year-End Financial Statements, and all of the accounts receivable owing to the
Company arising subsequent to the date of the Year-End Financial Statements, in
each case constitute valid and enforceable claims arising from bona fide
transactions for goods sold to, or services performed for, Persons who are not
Affiliates of the Company or any Shareholder in the ordinary course of
business.  No account debtor has refused or threatened to refuse to pay its
obligations for any reason, including by reason of set-off or counterclaim and
no account debtor is insolvent or bankrupt.  The accounts receivable set forth
on the Closing Balance Sheet and included in the calculation of Closing Working
Capital will be collectible net of the reserves shown on the Closing Balance
Sheet therefore (which reserves are adequate and calculated consistent with past
practice) in the ordinary course of business consistent with past practice.

3.22                           Properties.

(a)                                  The Company has legal, good and marketable
title to or the right to use all of the properties and assets it purports to own
or lease used in the business of the Company, whether real, personal, tangible
or intangible, including all those assets and properties reflected on the
balance sheet included in the Year-End Financial Statements (except as since
sold or disposed of in the ordinary course of business) free and clear of all
Encumbrances.

32


--------------------------------------------------------------------------------


(b)                                 All items of machinery, equipment, and other
tangible assets of the Company are in operational condition, normal wear and
tear excepted, have been maintained in a manner that would not void or limit the
coverage of any warranty thereon.

(c)                                  The Company owns or has the right to use
all assets (whether tangible, intangible, real or personal) necessary for the
conduct of its business as currently conducted.

3.23                           Bank Accounts.  Schedule 3.23 sets forth the
names and locations of all banks, trust companies, savings and loan associations
and other financial institutions at which the Company maintains accounts of any
nature, the account numbers of all such accounts and the names of all Persons
authorized to draw thereon or make withdrawals therefrom.

3.24                           Powers of Attorney; Guarantees.  The Company does
not have an obligation to act under any outstanding power of attorney and there
are no outstanding powers of attorney executed on behalf of the Company.  The
Company does not have any obligation or liability, either accrued, accruing or
contingent, as guarantor, surety, co-signor, endorser, co-maker or indemnitor in
respect of the obligation of any Person.

3.25                           Related Party Transactions with Affiliates. 
Schedule 3.25 sets forth a list of all existing business relationships (other
than employment) between the Company, on the one hand, and the Shareholders, any
Affiliate of the Shareholders, any officer or director thereof, any other
Affiliate of the Company, or any officer or director of the Company, on the
other hand, including any direct or indirect ownership interest (other than
ownership of less than one percent (1%) of the publicly traded shares of any
Person) in any customer, supplier or competitor of the Company or in any Person
from whom or to whom the Company leases real or personal property.  Except as
set forth on Schedule 3.25, neither the Shareholders, nor any Affiliate of the
Shareholders, any officer or director thereof, any other Affiliate of the
Company or any officer or director of the Company, is a party to any contract or
transaction with the Company or has an interest in any property used by the
Company.  No Shareholder or officer or director of the Company or, to the
Company’s knowledge, any Affiliate of any such Person, is engaged in competition
with the Company with respect to any line of the products or services of the
Company in any market presently served by the Company.  The Company is not
indebted or otherwise obligated to any such Person, except for amounts due under
normal arrangements applicable to all employees generally as to salary or
reimbursement of ordinary business expenses not unusual in amount or
significance or with respect to salary advances to employees.

3.26                           No Brokers.  Except for B. Riley & Co., Inc., the
fees and expenses of which shall be paid by the Shareholders, neither the
Company nor the Shareholders nor any Person acting on behalf of the Company or
the Shareholders, has any liability or obligation to pay any fee or commission
to any broker, finder or intermediary for or on account of the transactions
contemplated by this Agreement.

3.27                           Subsidiaries.  The Company does not own, nor has
it ever owned, directly or indirectly, any outstanding voting securities or
shares, debentures or other securities of or other interests of any nature
whatsoever in, nor does it control, any Subsidiary or other corporation,
partnership, joint venture or other entity.

33


--------------------------------------------------------------------------------


3.28                           Indebtedness.  Except as disclosed on Schedule
3.28, the Company has no outstanding Indebtedness and is not an obligor with
respect to any bankers acceptance or letter of credit.

3.29                           Certain Payments.  Neither the Company, nor any
director, officer, agent, or employee of the company, or any other Person
associated with or acting for or on behalf of the Company, has directly or
indirectly (a) made any contribution, gift, bribe, rebate, payoff, influence
payment, kickback, or other payment to any Person, private or public, regardless
of form, whether in money, property, or services (i) to obtain favorable
treatment in securing business, (ii) to pay for favorable treatment for business
secured, (iii) to obtain special concessions or for special concessions already
obtained, for or in respect of the Company or any Affiliate of the Company, or
(iv) in violation of any Law, or (b) established or maintained any fund or asset
that has not been recorded in the books and records of the Company.

3.30                           Books and Records.  The books of account and
other financial records of the Company, all of which have been made available to
Buyer, are complete and correct in all material respects and represent actual,
bona fide transactions and have been maintained in accordance with past business
practices.  The minute books of the Company, all of which have been made
available to Buyer, contain accurate and complete records of all corporate
action taken by, the Shareholders and the board of directors of the Company.

3.31                           Disclosure.  No representation or warranty of the
Company or the Shareholders in this Agreement and no statement in the schedules
attached hereto omits to state a material fact necessary to make the statements
herein or therein, in light of the circumstances in which they were made, not
misleading.  No notice given pursuant to Section 5.6 will contain any untrue
statement or omit to state a material fact necessary to make the statements
therein or in this Agreement, in light of the circumstances in which they were
made, not misleading.

3.32                           Disclaimer of Other Representations and
Warranties.  Except as expressly set forth in Section 2 and this Section 3, the
Shareholders and the Company make no representation or warranty, express or
implied, at law or in equity, in respect of the Company or any assets,
liabilities or operations, including with respect to merchantability or fitness
for any particular purpose, and any such other representations or warranties are
hereby expressly disclaimed.  None of the Shareholders or Company or any of its
directors, officers, employees, affiliates, controlling persons, agents,
advisors or representatives, makes, or shall be deemed to have made, any
representation or warranty, express or implied (including with respect to
merchantability or fitness for any particular purpose), as to the accuracy or
completeness of any estimates, projections, forecasts, budgets or other
forward-looking information provided or otherwise made available to Buyer or any
of its directors, officers, employees, affiliates, controlling persons, agents,
advisors or representatives (including, without limitation, in any management
presentations, information or offering memorandum, supplemental information or
other materials or information with respect to any of the above). With respect
to any such estimate, projection, budget or forecast delivered by or on behalf
of Company or any Shareholder to Buyer, Buyer acknowledges that (i) there are
uncertainties inherent in attempting to make such estimates, projections,
budgets and forecasts, (ii) Buyer is aware that actual results may differ
materially and (iii) Buyer shall have no claim against Company or any
Shareholder with respect

34


--------------------------------------------------------------------------------


to any such estimate, projection, budget or forecast; provided, that such
estimate, projection, budget or forecast was prepared and furnished in good
faith.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to the Company and the Shareholders to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyer hereby
represents and warrants to the Company and the Shareholders as follows:

4.1                                 Organization of Buyer.  Buyer is a
corporation duly incorporated, validly existing and in good standing under the
Laws of the State of Delaware.  The Buyer is licensed or qualified to conduct
its business and is in good standing in every jurisdiction where it is required
to be so licensed or qualified, except where the failure to do so would not
result in a material adverse effect.  Buyer has all necessary corporate power
and corporate authority to own or lease its assets and to carry on its business
as currently conducted.

4.2                                 Authority of Buyer.  Buyer has all requisite
corporate power and authority  and has taken all corporate action necessary, to
execute and deliver this Agreement and each Transaction Document to which Buyer
is a party and to perform its obligations hereunder and thereunder.  This
Agreement has been, and each such Transaction Document will be as of the
Closing, duly authorized, executed and approved by all necessary corporate
action and (assuming the valid authorization, execution and delivery of this
Agreement by the Company and the Shareholders) this Agreement constitutes, and
each Transaction Document when so executed and delivered will constitute, the
legal, valid and binding obligations of Buyer, enforceable against Buyer in
accordance with their respective terms, subject to bankruptcy, insolvency,
reorganization, moratorium and similar Laws of general application relating to
or affecting creditors’ rights and to general equity principles.

4.3                                 No Violation of Law and Agreements.  The
execution and delivery by Buyer of this Agreement and each Transaction Document
to which Buyer is a party, and the performance by Buyer of its obligations
hereunder or thereunder, does not and will not:

(a)                                  violate or conflict with any provision of
the certificate of incorporation or bylaws of Buyer;

(b)                                 (i) violate any provision of applicable Law
relating to Buyer, (ii) violate any provision of any Court Order or arbitration
award to which Buyer is subject, or (iii) require a registration, filing,
application, notice, consent, approval, order, qualification, authorization,
designation, declaration or waiver with, to or from any Governmental Authority
or any other Person; or

(c)                                  (i) require a consent, approval or waiver
from, or notice to, any party to any contract, agreement or commitment to which
Buyer is a party, or (ii) conflict with, result in a breach or creation of any
Encumbrance, constitute a default (or an event which would with the passage of
time or the giving of notice or both, constitute a default) under, or give rise
to a right of payment under or the right to terminate, amend, cancel, modify,
abandon or accelerate any provision of any contract, agreement or commitment to
which Buyer is a party.

35


--------------------------------------------------------------------------------


4.4                                 No Litigation or Regulatory Action.  There
is no Action pending or, to the knowledge of Buyer, threatened, against Buyer
which would reasonably be expected to (i)  prevent, hinder or delay the
consummation of any of the transactions contemplated hereby or (ii) have a
material adverse effect on Buyer’s operations, business or assets.  There is no
Action pending or, to the knowledge of Buyer, threatened, that questions the
legality or propriety of the transactions contemplated by this Agreement.

4.5                                 Investment Intention.  Buyer has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of acquiring the Shares.  Buyer confirms that
the Company has made available to Buyer the opportunity to ask questions of the
officers and management of the Company and to acquire additional information
about the business, assets and financial condition of the Company.  Buyer will
acquire its interest in the Company for investment only, and not with a view
toward or for sale in connection with any distribution thereof or with any
present intention of distributing or selling any interest therein.  Buyer
understands that the transactions contemplated hereby have not been, and will
not be registered or qualified under the Securities Act of 1933, as amended, nor
any state or any other applicable securities Law, by reason of a specific
exemption from the registration or qualification provisions of those Laws, based
in part upon Buyer’s representations in this Agreement.  Buyer understands that
no part of the interest in the Company which Buyer acquires may be resold unless
such resale is registered under the Securities Act of 1933, as amended, and
registered or qualified under applicable state securities Laws or an exemption
from such registration and qualification is available.

4.6                                 SEC Documents.  Buyer has timely filed with
the SEC all forms, reports, schedules, statements and other documents (including
exhibits and other information incorporated therein) required to be filed by it
since December 31, 2006 under the Securities Act, or the Exchange Act (such
documents, as supplemented and amended since the time of filing, collectively,
the “Buyer SEC Documents”).  No subsidiary of Buyer is required to file any
form, report, registration statement, prospectus or other document with the
SEC.  To the knowledge of Buyer, the Buyer SEC Documents, including any
financial statements or schedules included in the Buyer SEC Documents, at the
time filed (and, in the case of registration statements and proxy statements, on
the dates of effectiveness and the dates of mailing, respectively and, in the
case of any Buyer SEC Document amended or superseded by a filing prior to the
date of this Agreement, then on the date of such amending or superseding
filing): (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading, and (b) complied in all material respects with the
applicable requirements of the Exchange Act and the Securities Act, as the case
may be.  The financial statements of Buyer (including the related notes)
included in the Buyer SEC Documents at the time filed (and, in the case of
registration statements and proxy statements, on the dates of effectiveness and
the dates of mailing, respectively, and, in the case of any Buyer SEC Document
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such amending or superseding filing) complied in all material
respects with applicable accounting requirements and with the published rules
and regulations of the SEC with respect thereto, were prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except as
may be indicated in the notes thereto or, in the case of unaudited statements,
as permitted by Form 10-Q or Form 10-QSB of the SEC), and fairly present
(subject, in the case

36


--------------------------------------------------------------------------------


of unaudited statements, to normal, recurring audit adjustments not material in
amount and giving effect to amendments of Buyer SEC Documents) in all material
respects the consolidated financial position of Buyer and its consolidated
subsidiaries as at the dates thereof and the consolidated results of their
operations and cash flows for the periods then ended.

4.7                                 No Material Adverse Change.  Since December
31, 2006, there has been no change, circumstance or effect that is materially
adverse to the business, assets, financial condition, projected financial
performance, results of operations or prospects of Buyer.

4.8                                 No Brokers.  Except for Venture Management,
Inc., the fees and expenses of which shall be paid by Buyer, neither Buyer nor
any Person acting on Buyer’s behalf has paid or become obligated to pay any fee
or commission to any broker, finder or intermediary for or on account of the
transactions contemplated by this Agreement.

4.9                                 Buyer Shares.  The Buyer Shares have been
duly authorized by all necessary corporate action by Buyer and, at the Closing,
the Buyer Shares will be validly issued, fully paid and nonassessable and will
not be issued in violation of any preemptive rights, rights of first refusal or
similar rights.

ARTICLE 5

[INTENTIONALLY OMITTED]

ARTICLE 6

AGREEMENTS REGARDING EMPLOYEES

6.1                                 Continuation of Employment.

(a)                                  Buyer shall cause the Company to continue
to employ after the Closing Date all employees of the Company employed on the
Closing Date (all such employees, the “Business Employees”) at the same location
where each such employee was employed immediately prior to the Closing Date on
at least the same wage rates or cash salary levels, and on such other terms and
conditions that are not less favorable than those provided to similarly situated
employees of Buyer.  The foregoing sentence shall not restrict the Company’s
ability to terminate any employee with or without cause.  Buyer and its
Affiliates shall, for the benefit of the Business Employees, provide credit for
all years of service provided prior to the Closing Date for all purposes under
all compensation and benefit plans, programs and policies maintained by Buyer
and/or its Affiliates for the benefit of such employees after the Closing Date
to the extent such credit was given under corresponding Benefit Plans as in
existence immediately prior to the Closing Date, other than benefit accrual
under any Pension Plan.  With respect to Benefit Plans provided by the Company
that Buyer will not continue, Buyer and Shareholders shall develop, prior to
Closing, an alternative approach to compensation of Company employees in light
of such plans not being continued.

(b)                                 At the request of Buyer, prior to but
contingent upon the Closing, the Company shall take all such action as Buyer may
reasonably request for the purpose of

37


--------------------------------------------------------------------------------


terminating the Company’s Profit Sharing 401(k) Plan and such other Benefit
Plans as Buyer shall have identified.

(c)                                  On or before September 28, 2007, SM&A shall
cause PMA to pay (i) the PMA employees bonuses for the fiscal year prior to the
Closing, calculated consistent with PMA’s past practice, (ii) accrued payroll
for the period from August 1, 2007 through and including the Closing Date and
(iii) accrued vacation through and including the Closing Date, all amounts paid
hereunder shall be reflected as liabilities on the Closing Balance Sheet.

6.2                                 No Third Party Beneficiaries.  Nothing
herein is intended to, and shall not be construed to, constitute an amendment of
any Employee Benefit Plan or create any third party beneficiary rights of any
kind or nature, including, without limitation, the right of any Business
Employee or other individual to seek to enforce any right to compensation,
benefits, or any other right or privilege of employment with Company or Buyer.

ARTICLE 7

ADDITIONAL AGREEMENTS

7.1                                 Tax Covenants.  The Buyer and the
Shareholders shall cooperate fully, as and to the extent reasonably requested by
the other party, in connection with the filing of Tax Returns and any audit,
litigation or other proceeding with respect to Taxes, including any Tax Claim. 
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
to any such audit, litigation or other proceeding and making employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder or to testify at any proceeding.  The
Shareholders and the Buyer agree, and the Buyer agrees to cause the Company to
retain all books and records with respect to Tax matters relating to the Company
for any Taxable period beginning before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by the Buyer or the
Shareholders, any extensions thereof) for the respective Taxable periods, and to
abide by all record retention agreements entered into with any Tax authority. 
The Buyer and the Shareholders further agree, upon request, to use their
commercially reasonable efforts to obtain any certificate or other document from
any Tax authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed on the Company (including, but not
limited to, with respect to the transactions contemplated by this Agreement).

7.2                                 Tax Indemnification.

(a)                                  From and after the Closing, the
Shareholders shall jointly and severally indemnify, save and hold harmless the
Buyer Indemnitees from and against: (i) all liability for Taxes of the Company
for all Pre-Closing Tax Periods; (ii) all Taxes of the Company resulting from
all Taxes arising from the change of accounting method for federal and state
income tax purposes as a result of the acquisition of the stock of the Company
by the Buyer pursuant to this Agreement; (iii) all Transfer Taxes; and (iv)
without duplication of Section 10.2, any and all Losses arising out of,
resulting from or incident to any breach by the Shareholders or the Company of
any representation or covenant contained in Sections 3.8, 7.1 or this 7.2.

38


--------------------------------------------------------------------------------


(b)                                 In the case of any Straddle Period:

(i)                                     real, personal and intangible property
Taxes and any other Taxes levied on a per diem basis (“Per Diem Taxes”) of the
Company for a Pre-Closing Tax Period shall be equal to the amount of such Per
Diem Taxes for the entire Straddle Period multiplied by a fraction, the
numerator of which is the number of days during the Straddle Period that are in
the Pre-Closing Tax Period (including the Closing Date) and the denominator of
which is the total number of days in the Straddle Period; and

(ii)                                  the Taxes of the Company (other than Per
Diem Taxes) for any Pre-Closing Tax Period shall be computed as if such Tax
Period ended as of the close of business on the Closing Date.

(c)                                  The Shareholders’ indemnity obligations in
respect of Taxes for a Pre-Closing Tax Period, as determined pursuant to
Section 7.2(a), shall initially be effected by the Shareholders’ payment to
Buyer of the excess of (i) any such Taxes for a Pre-Closing Tax Period (as
indicated by written notice from Buyer to the Shareholders) over (ii) (A) the
amount of such Taxes with respect to the Company paid by the Shareholders at any
time or reserved for on the Closing Working Capital Statement and taken into
account in determining the Closing Working Capital, plus (B) the amount of such
Taxes paid by the Company and its Subsidiaries on or prior to the Closing Date. 
The Shareholders shall pay such excess to Buyer within ten (10) days after
written demand therefor is made by Buyer (but not earlier than five (5) days
before the date on which the Taxes for the relevant Tax Period are required to
be paid to the relevant Tax authority).  In the case of a Tax that is contested
in accordance with the provisions of Section 7.2(d), payment of the Tax to the
appropriate Tax authority shall not be considered to be due earlier than the
date a final determination to such effect is made by the appropriate Tax
authority or court unless payment of the Tax is required as a condition to such
contest.

(d)                                 If a claim shall be made by any Tax
authority, which, if successful, might result in an indemnity payment to a Buyer
Indemnitee pursuant to this Section 7.2, the Buyer Indemnitee shall promptly and
in any event no more than twenty (20) days following the Buyer Indemnitee’s
receipt of such claim, give written notice to the Shareholders of such claim;
provided, however, the failure of the Buyer Indemnitee to give such notices
shall only relieve the Shareholders from his or her indemnification obligations
hereunder to the extent he or she is actually prejudiced by such failure.  With
respect to any Tax Claim relating to a Tax Period ending on or prior to the
Closing Date, the Shareholders shall, upon his or her written confirmation of
his or her obligation to indemnify the Buyer Indemnitees in full with respect to
such Tax Claim, control all proceedings and may make all decisions taken in
connection with such Tax Claim (including selection of counsel) at his or her
own expense; provided, however, that if the resolution of any portion of a Tax
Claim would increase the Taxes of the Company and its Subsidiaries, which are
not indemnified by the Shareholders under this Agreement, the Shareholders shall
give written notice to the Buyer, and the Buyer shall be entitled to control the
proceedings taken in connection with such portion of such Tax Claim.  The Buyer
shall control at its own expense all proceedings taken in connection with any
Tax Claim relating to Taxes of the Company for a Straddle Period and in
connection with any Tax Claim relating to Taxes of the Company for a Tax Period
beginning after the Closing Date.  A party shall promptly notify the other party
if it decides not to control the defense or settlement of any Tax Claim for a
Tax

39


--------------------------------------------------------------------------------


Period ending on or prior to the Closing Date which it is entitled to control
pursuant to this Agreement, and the other party shall thereupon be permitted to
defend and settle such proceeding without prejudice.  No Tax Claim for which the
Shareholders are obligated to indemnify the Buyer Indemnitees and in which the
Buyer is entitled to control all proceedings may be settled without the written
consent of the Shareholders, such consent not to be unreasonably withheld or
delayed.  The Buyer, the Shareholders, the Company and each of their respective
Affiliates shall reasonably cooperate with each other in contesting any Tax
Claim in accordance with Section 7.1(b).  The parties shall satisfy their
indemnity obligations pursuant to this Section 7.2(d) within 10 days after a
final determination (within the meaning of Section 1313(a) of the Code or
analogous provisions of state, local or foreign Tax law) of the relevant Tax is
made.

(e)                                  The Buyer covenants that, except as may
required by law or by any applicable Governmental Authority, it will not and
will not cause or permit the Company or any Affiliate of the Buyer to amend any
Tax Return of the Company on or after the Closing Date for the period prior to
the Closing Date if such amendment would increase the liability of the
Shareholders pursuant to Section 7.2.

7.3                                 Non-Competition.

(a)                                  As used in this Section 7.3, the term
“Business” means the business of providing earned value management consulting
services, and shall include, without limitation, those services set forth on
Schedule 7.3(a) hereto.

(b)                                 Each Shareholder agrees and acknowledges
that it is necessary that such Shareholder undertake not to utilize his or her
special knowledge of the Business and his or her relationship with customers,
suppliers and employees to compete with the Business.  Each Shareholder further
agrees and acknowledges that:  (i) upon the Closing, Buyer will be actively
engaged in the Business throughout the United States, Great Britain and Italy
(the “Territory”); (ii) the agreements and covenants contained in this Section
7.3 are essential to protect Buyer, including protecting the goodwill of the
Business; (iii) Buyer would be irreparably damaged if either Shareholders were
to breach the provisions contained in this Section 7.3; (iv) the consideration
received by the Shareholders in connection with the transactions contemplated by
this Agreement is sufficient and each Shareholder has the means to support such
Person and such Person’s dependents other than by engaging in the Business, and
the provisions of this Section 7.3 will not impair such ability; (v) each
Shareholders’ ownership of the Shares has provided the Shareholders with trade
secrets of, and confidential information concerning, the Company; and (vi) the
agreements and covenants contained in this Section 7.3 are a material inducement
for Buyer to enter into this Agreement and Buyer would not have entered into
this Agreement and would not have agreed to consummate the transactions
contemplated hereby but for the agreements and covenants contained in this
Section 7.3.  Accordingly, each Shareholder covenants and agrees to comply with
such Shareholder’s obligations hereunder.

(c)                                  As an inducement for Buyer to enter into
this Agreement, each Shareholder hereby agrees that, for a period commencing on
the date of the Closing and ending on the greater of (i)  three (3) years
following the date of the Closing, or (ii) three (3) years following termination
of employment of such Shareholder with the Company or the Buyer, so

40


--------------------------------------------------------------------------------


long as Buyer, or any Person deriving title to the goodwill or ownership
interest from Buyer, carries on a like business therein (“Restricted Period”),
such Shareholder will not:

(i)                                     directly or indirectly, as an agent,
employee, consultant, distributor, representative, stockholder, manager, partner
or in any other capacity, own (other than through the passive ownership of less
than one percent (1%) of the publicly traded shares of any Person), operate,
manage, control, engage in, invest in (other than through the passive ownership
of less than one percent (1%) of the publicly traded shares of any Person) or
participate in any manner in, act as a consultant or advisor to, render services
for (alone or in association with any Person), any Person that directly or
indirectly engages in or owns, operates, manages or controls any venture or
enterprise that engages anywhere in the Territory in the Business;

(ii)                                  directly or indirectly, such Shareholder’s
own account, or as an officer, director, stockholder, employee, consultant,
partner, proprietor, broker or otherwise, whether in a paid or unpaid position,
solicit or attempt to solicit for employment any employee of Buyer who was an
employee of the Company on the date of the Closing or who was an employee of the
Company at any time during the six (6) month period immediately preceding the
Closing; provided, however, such employees responding to a bona fide general
solicitation for employees by use of advertisements on-line or in the media will
not be deemed a breach of this restriction; or

(iii)                               directly or indirectly, for such
Shareholder’s own account, or as an officer, director, stockholder, employee,
consultant, partner, proprietor, broker or otherwise, whether in a paid or
unpaid position, (a) solicit or attempt to solicit business from any Clients or
Customers (as defined below), provided, however, nothing contained herein shall
prohibit the solicitation of business or services which are not in any way
engaged in the Business; (b) suggest, refer or recommend that any Clients or
Customers terminate, cancel or withdraw any proposed or pending job, bid or
order; (c) suggest, refer or recommend that any Clients or Customers patronize
any other business in direct or indirect competition with the Business; or (d)
interfere in any other way with the prospective relationship between the Buyer
and any Clients or Customers.  For purposes hereof, the term “Clients or
Customers” shall be defined as those individuals, entities or businesses to
which the Company had provided services within the two (2) year period
immediately preceding the date of the Closing or to which the Company had
submitted a bid or proposal within said two (2) year period.

(d)                                 Each Shareholder acknowledges and agrees
that the covenants set forth in this Section 7.3 are reasonable and necessary
for the protection of the Business, that the remedies at law for damages on
account of any breach of the provisions of this Section 7.3 may be inadequate
and that such damages may not be readily ascertainable or susceptible to being
measured in monetary terms.  Each Shareholder accordingly agrees that in the
event of any actual or threatened breach by such Shareholder or any of each
Shareholder’s Affiliates or any of their respective successors and assigns of
any of the provisions contained in this Section 7.3, Buyer shall be entitled to
seek such injunctive and other equitable relief, without the necessity of
showing actual monetary damages and without posting any bond or other security,
as may be deemed necessary or appropriate by a court of competent jurisdiction. 
Nothing contained herein

41


--------------------------------------------------------------------------------


shall be construed as prohibiting Buyer from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
any damages which it is able to prove.

(e)                                  Each of the Shareholders and Buyer agree
that, if any term or provision of Section 7.3 is determined by a court of
competent jurisdiction to be invalid or unenforceable as written because such
provision covers too extensive a Territory, too broad a range of activities, too
long a period of time or otherwise, then such provision shall automatically be
modified to cover the maximum Territory, range of activities, and period of time
as permissible by applicable Law under the circumstances, and, in addition, a
court is hereby expressly authorized to so modify this Agreement and to enforce
it as so modified.  No invalidity or enforceability of any section of this
Agreement or any portion thereof shall affect the validity or enforceability of
any other section or the remainder of such section, or any revision or
modification to such section as contemplated by this Section 7.3.

(f)                                    If any Shareholder violates any provision
of this Section 7.3 and Buyer brings legal action for injunctive relief, Buyer
shall not, as a result of the breach by such Shareholder or the time involved in
obtaining the relief, be deprived of the benefit of the full time period
specified in this Section 7.3.  Accordingly, Section 7.3 shall be deemed to have
the duration specified above, computed from the date the relief is granted, but
not to include any period of time during which a Shareholder is in violation of
this Section 7.3.

7.4                                 Confidentiality.

(a)                                  If the transactions contemplated hereby are
consummated, each Shareholder agrees not to disclose or use at any time (and to
cause each of such Shareholder’s Affiliates not to use or disclose at any time)
any confidential or proprietary information of the Company, except (i) in
connection with the performance of such Shareholder’s obligations under this
Agreement, or (ii) to the extent permitted by paragraph (b) below.  Subject to
the foregoing exceptions, each Shareholder further agrees to take all
commercially reasonable steps (and to cause each of such Shareholder’s
Affiliates to take all commercially reasonable steps) to safeguard such
information and to protect it against disclosure, misuse, espionage, loss and
theft.  The information intended to be protected hereby shall include, but not
be limited to, financial information, product cost or margin information,
customer information, information concerning possible acquisition targets,
product development information, strategic plans, lease terms, and anything else
having an economic or pecuniary benefit to the Company; provided, however, that
information that has been published or is publicly known at the time of
disclosure or use shall not be subject to the provisions of this Section 7.4. 
In the event any Shareholder or any Shareholder’s Affiliate is required by
applicable Law to disclose any confidential or proprietary information of the
Company, other than pursuant to the exceptions set forth in clauses (i) and (ii)
above, such Shareholder or Affiliate, as the case may be, shall promptly notify
Buyer in writing, which notification shall include the nature of the legal
requirement and the extent of the required disclosure, and shall cooperate with
Buyer to preserve the confidentiality of such information consistent with
applicable Law.

(b)                                 If there shall be a dispute between the
Parties arising out of or relating to this Agreement, each Party shall keep
confidential the existence, the nature of and any information concerning such
dispute.  In addition, if any action or other proceeding is held with

42


--------------------------------------------------------------------------------


respect to such dispute, the Parties shall use their reasonable efforts to cause
such action or other proceeding to be conducted in confidence and the results
thereof to be maintained in confidence (subject to the rules of the forum of the
dispute).  Nothing in this Section 7.4(b) shall prohibit a Party from (i)
initiating any action or other proceeding relating to a dispute or from
disclosing information concerning a dispute in any action or other proceeding
relating to such dispute, or (ii) disclosing information concerning a dispute to
its current or potential advisors, direct or indirect equity holders, investors
or lenders, provided that such Party informs the recipient of the confidential
nature of the information (it being agreed that the disclosing Party will be
responsible to the other Parties for any non-permitted disclosure by such
recipient).

(c)                                  The provisions of Section 7.4(a) shall
survive and be binding upon each Shareholder for a period of three (3) years
after the termination of such Shareholder’s employment or consulting engagement,
whichever is later, if such Shareholder is an employee or consultant at the
Closing.  In all other cases, the provisions of Section 7.4(a) shall survive and
be binding upon each Shareholder for a period of three years after the Closing.

7.5                                 Sale or Transfer of Buyer Shares.  The
Shareholders acknowledge and agree that the Buyer Shares are restricted from
resale, subject to meeting the one-year holding period and other requirements of
Rule 144 under the Securities Act.  In addition, each Shareholder agrees that he
or she will not sell, transfer or otherwise dispose of more than half of the
Buyer Shares during the first six (6) month period following the one year
anniversary of the Closing Date, and that prior to any sale of Buyer Shares,
such Shareholder shall have notified Buyer of the proposed disposition, and if
reasonably requested by Buyer, such Shareholder shall have furnished Buyer with
an opinion of counsel, reasonably satisfactory to Buyer, that such disposition
will not require registration of such shares under the Securities Act.

7.6                                 Transaction Expenses.  At least two (2)
business days prior to the Closing Date, the Shareholders shall provide to Buyer
an itemized and complete list of all of the Company and the Shareholder’s
Transaction Expenses.  The Shareholders or the Company shall pay the Transaction
Expenses prior to the Closing, and the Closing Working Capital shall be
calculated as though all of such payments have been made.

7.7                                 Conduct of Business During Earn-Out Term. 
Buyer acknowledges and agrees that the ability of the Company to meet Target
Revenue Growth objectives and the ability of the parties to calculate fairly and
measure the performance of the Company relative to revenue objectives will
depend to a significant degree upon maintaining the Business as a whole and as a
discrete operating unit.  Buyer and the Shareholders shall (i) act in good faith
at all times during the Earn-Out Term, (ii) not fail to take any action that
would be required by reasonable, skillful, prudent and diligent business persons
engaged in the independent operation of a business similar to the Business, and
(iii) not take any action that would be unfairly prejudicial or discriminatory
to the Business, the Company or the interests of the Shareholders in receiving
the Earn-Out Consideration.  Buyer shall provide the Company’s management team
reasonable authority to participate in the management and operation of the
Business throughout the Earn-Out Term, including reasonable authority to direct
business strategy, pricing, sales and marketing during the Earn-Out Term in a
manner consistent with the current plans of the Company.  In the event that
Buyer makes any change to the operations of the Company after the Closing Date
that has a material adverse effect on the Company’s ability to achieve Target
Revenue Growth during the

43


--------------------------------------------------------------------------------


Earn-Out Term, then the Target Revenue Growth shall be adjusted as agreed upon
by the Parties; provided that the parties agree that the operation of the
Company as a division and not a subsidiary of the Buyer after the Closing Date
shall not in itself be considered a material adverse effect on the Company’s
ability to achieve Target Revenue Growth.

ARTICLE 8

[INTENTIONALLY OMITTED]

ARTICLE 9

[INTENTIONALLY OMITTED]

ARTICLE 10

INDEMNIFICATION

10.1                           Survival of Representations and Warranties.  The
representations and warranties of the Company, the Shareholders and Buyer
contained in this Agreement will survive the Closing until the date that is
twenty-four (24) months following the Closing Date (the “Expiration Date”),
except that any representation or warranty that would otherwise terminate will
continue to survive if a Claim Notice shall have been timely given in good faith
based on facts reasonably expected to establish a valid claim under Article 10
on or prior to the Expiration Date, until the related claim for indemnification
has been satisfied or otherwise resolved as provided in Article 10; provided,
however, that (a) the representations and warranties set forth in Section 2.1
(Authority and Enforceability of the Shareholders), Section 2.4 (Ownership of
Shares) and Section 3.4 (Capitalization) shall survive indefinitely, (b) the
representations and warranties set forth in Section 3.8 (Taxes), Section 3.14(a)
regarding Government Contracts and Section 3.14(b) (Government Contracts),
Section 3.l5 (Employee Benefits), Section 3.16 (Environmental Compliance),
Section 3.26 (No Brokers) shall survive until the date that is thirty (30) days
following the expiration of the applicable statutory period of limitations
applicable to the underlying claim, including any extension thereof, and (c) any
breach of any representation or warranty that constitutes fraud shall survive
indefinitely.

10.2                           Indemnification by the Shareholders.  After the
Closing Date and subject to the limitations set forth herein, the Shareholders
shall, jointly and severally, indemnify and hold harmless Buyer, its directors,
officers, employees, Affiliates (including the Company after the Closing) and
their successors and assigns (the “Buyer Indemnitees”), payable in accordance
with Section 10.7 hereof, from and against any and all Losses suffered,
sustained, incurred or paid by any Buyer Indemnitee in connection with, relating
to, as a result of or arising from (a) any breach of any warranty or
representation of the Company or the Shareholders as of the date hereof and as
of the Closing Date, (b) any breach by any Shareholder or the Company of, or
failure by any Shareholder or the Company to perform, any of his or her or its
covenants or obligations contained in this Agreement, or (c) the matters set
forth on Schedule 10.2; provided, however, that

44


--------------------------------------------------------------------------------


(i)                                     The Shareholders shall be required to
indemnify and hold harmless under clause (a) of this Section 10.2 with respect
to Losses only if the aggregate amount of such Losses exceeds an aggregate
amount equal to Fifty Thousand Dollars ($50,000) (the “Basket Amount”), and then
only in respect of such excess and the aggregate amount required to be paid by
the Shareholders under clause (a) of this Section 10.2 shall not exceed an
amount equal to the lesser of (A) Five Million Dollars ($5,000,000), or (B) the
cash actually paid by Buyer to the Shareholders (the “Indemnification Cap”),
except with respect to breaches of Sections 2.1, 2.4, 3.4, 3.8, 3.26 or 3.28, or
for any breach involving fraud, for which no Basket Amount or Indemnification
Cap shall apply, Sections 3.1, 3.2 and 3.21 (Accounts Receivable), with respect
to which no Basket Amount shall apply and, provided further, damages paid in the
manner set forth in 10.7(B) shall not be treated as applicable to the limit set
forth in Clause (B) hereof; and

(ii)                                  The determination of the amount of Losses
(but not whether a breach of any representation or warranty by the Company or
the Shareholders has occurred) for the purposes of this Article 10 shall be made
without regard to any qualification as to “materiality”, “Material Adverse
Effect” or words of similar effect contained in such representations or
warranties.

10.3                           Indemnification by Buyer.  After the Closing Date
and subject to the limitations set forth herein, Buyer agrees to indemnify and
hold harmless the Shareholders, their respective successors (the “Shareholders
Indemnitees”) from and against any and all Losses suffered, sustained, incurred
or paid by the Shareholders Indemnitee in connection with, relating to, as a
result of or arising from:  (a) any breach of any warranty or representation of
Buyer contained in this Agreement, and (b) any breach by Buyer of or failure by
Buyer to perform any of its covenants or obligations contained in this
Agreement; provided, however, that:

(i)                                     Buyer shall be required to indemnify and
hold harmless under clause (a) of this Section 10.3 with respect to Losses,
provided that the aggregate amount required to be paid by Buyer under
Section 10.3(a) shall not exceed the Indemnification Cap; and

(ii)                                  The determination of the amount of Losses
(but not whether a breach of any representation or warranty by Buyer has
occurred) for the purposes of this Article 10 shall be made without regard to
any qualification as to “materiality”, “Material Adverse Effect” or words of
similar effect contained in such representations or warranties.

10.4                           Notice of Claims.

(a)                                  Any Shareholder Indemnitee or Buyer
Indemnitee seeking indemnification hereunder (the “Indemnified Party”) shall
give promptly to the Party obligated to provide indemnification to such
Indemnified Party (the “Indemnitor”) (it being understood, however, that where
the Shareholders would otherwise be Indemnified Parties or Indemnitors, all
references to such term as used in the procedural provisions of this Section
10.4(a) and in Section 10.4(b) shall instead refer to the Shareholders) a
written notice (a “Claim Notice”) describing in reasonable detail the facts
giving rise to the claim for indemnification hereunder and shall include in such
Claim Notice (if then known) the amount or the method of computation of the
amount of such claim, and a reference to the provision of this Agreement or any
other

45


--------------------------------------------------------------------------------


agreement, document or instrument executed hereunder or in connection herewith
upon which such claim is based; provided, however, that the failure of any
Indemnified Party to give the Claim Notice promptly as required by this
Section 10.4(a) shall not affect such Indemnified Party’s rights under this
Article 10 except to the extent such failure is actually prejudicial to the
rights and obligations of the Indemnitor.

(b)                                 After the giving of any Claim Notice
pursuant hereto, the amount of indemnification to which an Indemnified Party
shall be entitled under this Article 10 shall be determined:  (i) by the written
agreement between the Indemnified Party and the Indemnitor; (ii) by a final
judgment or decree of any court of competent jurisdiction; or (iii) by any other
means to which the Indemnified Party and the Indemnitor shall agree.  The
judgment or decree of a court shall be deemed final when the time for appeal, if
any, shall have expired and no appeal shall have been taken or when all appeals
taken shall have been finally determined.  All amounts due to the Indemnified
Party as so finally determined shall be paid by wire transfer within five (5)
Business Days after such final determination.

10.5                           Third Person Claims.

(a)                                  In order for a Person to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of
or involving a claim or demand made by any third Person against the Indemnified
Party, such Indemnified Party must notify the Indemnitor in writing, and in
reasonable detail, of the third Person claim promptly after receipt by such
Indemnified Party of written notice of the third Person claim; provided,
however, that the failure of any Indemnified Party to give the Claim Notice
promptly as required by this Section 10.5(a) shall not affect such Indemnified
Party’s rights under this Article 10 except to the extent such failure is
actually prejudicial to the rights and obligations of the Indemnitor. 
Thereafter, the Indemnified Party shall deliver to the Indemnitor copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the third Person claim (or in each case such earlier time as may be
necessary to enable the Indemnitor to respond to the court proceedings on a
timely basis).

(b)                                 In the event of any claim or initiation of
any legal proceeding against the Indemnified Party by a third Person, the
Indemnified Party shall permit the Indemnitor to assume the defense of such
claim or legal proceeding, at its option and at its own expense, if the
Indemnitor notifies the Indemnified Party of its election to assume such defense
within thirty (30) calendar days after it receives notice of such claim and the
Indemnitor acknowledges without qualification (other than by reference to the
limitations in this Article 10) its indemnification obligations provided in this
Article 10 with respect to such third Person claim or legal proceeding in
writing to the Indemnified Party to control, defend against, negotiate and
otherwise deal with any proceeding, claim, or demand which relates to any loss,
liability or damage indemnified against hereunder; provided, however, that the
Indemnified Party may participate in any such proceeding with counsel of its
choice and at its expense unless the named parties in such third Person claim
include both the Indemnitor and the Indemnified Party and the Indemnified Party
has been advised by legal counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
Indemnitor (provided that in such situation, the Indemnified Party shall not be
entitled to employ more than one law firm).  The Party controlling the defense
of such third Person claim (the “Controlling

46


--------------------------------------------------------------------------------


Party”) shall keep the non-Controlling Party advised of the status of such third
Person claim and the defense thereof and shall consider in good faith the
recommendations made by the non-Controlling Party with respect thereto.  To the
extent the Indemnitor elects not to defend such proceeding, claim or demand, and
the Indemnified Party defends against or otherwise deals with any such
proceeding, claim or demand, the Indemnified Party may retain counsel, at the
expense of the Indemnitor, and control the defense of such proceeding.  If the
Indemnitor elects to assume control of the defense of a third Person claim, any
fees and expenses of legal counsel employed by the Indemnified Party with
respect to such third Person claim shall be considered Losses for which the
Indemnified Party may be entitled to indemnification under this Article 10 only
if the Indemnified Party has been advised by legal counsel that a conflict of
interest may exist between the Indemnified Party and the Indemnitor (provided
that in such situation, the Indemnified Party shall not be entitled to employ
more than one law firm).  Neither the Indemnitor nor the Indemnified Party may
settle or compromise any such third Person claim or legal proceeding, which
settlement or compromise obligates the other Party to pay money, to perform
obligations or to admit liability without the written consent of the other
Party, such consent not to be unreasonably withheld or delayed; provided that
the consent of the Indemnified Party shall not be required if the Indemnitor
agrees in writing to pay any amounts payable pursuant to such settlement or
compromise and such settlement or compromise includes a complete written release
of the Indemnified Party from further liability and does not impose any
injunctive relief or other operational restrictions on the Indemnified Party.

(c)                                  The parties agree to cooperate fully with
each other in connection with the defense, negotiation or settlement of any such
legal proceeding, claim or demand.  Such cooperation shall include the retention
and the provision of records and information which is reasonably relevant to
such third Person claim, and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder.

(d)                                 After any final Court Order shall have been
rendered and the time therefrom in which to appeal has expired, or a settlement
shall have been consummated, or the Indemnified Party and the Indemnitor shall
arrive at a mutually binding agreement with respect to each separate matter
alleged to be indemnifiable by the Indemnitor hereunder, the Indemnified Party
shall forward to the Indemnitor notice of any sums due and owing by it with
respect to such matter and the Indemnitor shall pay all of the sums so owing to
the Indemnified Party by wire transfer within five (5) Business Days after the
date of such notice.

(e)                                  Sections 10.2 through 10.5 shall not apply
to any Tax Claims, which shall instead be subject to the provisions of Section
7.2.

10.6                           Additional Provisions

(a)                                  For purposes of determining the amount of
any Losses of a Buyer Indemnitee, such amount shall be reduced by the amount of
any insurance benefits and proceeds actually received by Buyer or the Company in
respect of the Losses (net of any deductible amounts and costs of collection)
(collectively, “Insurance Benefits”).  Without affecting any Indemnified Party’s
rights to indemnification hereunder, Buyer agrees to use commercially reasonable
efforts to make claims to obtain Insurance Benefits if there is a reasonable
basis to

47


--------------------------------------------------------------------------------


conclude coverage is available, provided that such actions do not prejudice
Buyer’s or the Company’s insurability or materially increase the cost to Buyer
or the Company, as the case may be, of maintaining insurance coverage
substantially similar to that maintained by Buyer or the Company immediately
prior to such Insurance Benefits becoming payable to Buyer or the Company.  No
payment required to be made by the Indemnitor pursuant to this Article 10 shall
be delayed until Buyer seeks such recovery or actually collects insurance
benefits.  In the event that Buyer recovers Insurance Benefits at any time in
respect of Losses for which the Indemnitor has previously indemnified Buyer
pursuant to this Article 10, then Buyer agrees to remit such Insurance Benefits
to the Indemnitor promptly upon its receipt thereof.  Neither Buyer nor the
Company shall be obligated to commence any litigation in connection with seeking
Insurance Benefits.

(b)                                 In calculating any Losses there shall be
deducted any indemnification, contribution or other similar payment actually
recovered by the Indemnified Party or any Affiliate thereof from any third
Person with respect thereto.  Any such amounts or benefits received by an
Indemnified Party or any Affiliate thereof with respect to any indemnity claim
after it has received an indemnity payment hereunder shall be promptly paid over
to the Indemnitor; provided that the Indemnified Party shall not be obligated to
pay over any such amount or benefit in excess of the amount paid by the
Indemnitor to the Indemnified Party with respect to such claim.

(c)                                  Except for remedies that cannot be waived
as a matter of Law, claims of fraud or willful misconduct and injunctive and
provisional relief, if the Closing occurs, Section 7.2 and this Article 10 shall
be the sole and exclusive remedy for breach of, or inaccuracy in, any
representation or warranty contained herein or any breach of this Agreement.

(d)                                 Prior to the Closing, Buyer agrees to use
its reasonable best efforts to notify Shareholders and the Company if it becomes
aware of any breach by Shareholders or the Company of their representations and
warranties set forth herein; provided, however, that the representations and
warranties of the Shareholders and the Company shall not be affected or deemed
waived by reason of any investigation made by or on behalf of Buyer (including
but not limited to by any of its advisors, consultant or representatives) or by
reason of the fact that Buyer or any of such advisors, consultants or
representatives knew or should have known that any such representation or
warranty is or might be inaccurate.

10.7                           Payment of Claims.  Buyer Indemnitees shall seek
payment for any amounts due with respect to all claims for indemnification under
Section 10.2 as follows:  (A) first, out of the Holdback in accordance with
Section 1.8 hereof, (B) second, to the extent that amounts owing by the
Shareholders exceed the amount in the Holdback remaining available therefore at
such time, the Buyer Indemnitees shall be entitled to seek return of the Buyer
Shares, which for the purposes of this Section 10.7 shall be valued at fair
market value at the time such payment becomes due, (C) any remaining amounts
shall be deducted by Buyer from any future Earnout Payments to which the
Shareholders may be entitled, and (D) thereafter, Buyer Indemnitees shall have a
claim against the Shareholders for payment in cash.  For the avoidance of doubt,
the provisions of this Section 10.7 shall not apply to the Shareholders’ payment
obligations under Section 7.2.

48


--------------------------------------------------------------------------------


10.8                           Indemnity Payments as Adjustments to Purchase
Price.  The parties agree that to the greatest extent possible the payment of
any indemnity under this Agreement shall be treated as an adjustment to the
Purchase Price.

ARTICLE 11

[INTENTIONALLY OMITTED]

ARTICLE 12

GENERAL PROVISIONS

12.1                           No Public Announcement.  From the date of this
Agreement, no Party shall, without the written approval of the other Parties
(which approval shall not be unreasonably withheld or delayed), make any press
release or other public announcement concerning the execution of this Agreement
or the transactions contemplated by this Agreement (other than a mutually
agreeable joint press release to be issued on or after the Closing Date), except
as and to the extent that any such Party shall be so obligated by applicable
Law, in which case such Party shall allow the other Parties reasonable time to
comment on such release or announcement and the Parties shall use their
reasonable efforts to cause a mutually agreeable release or announcement to be
issued; provided, however, that the foregoing shall not preclude communications
or disclosures necessary to implement the provisions of this Agreement or to
comply with any Law, accounting or SEC disclosure obligations or the rules of
any stock exchange or national market system.

12.2                           Notices.  All notices or other communications
required or permitted hereunder shall be in writing and shall be deemed given or
delivered (a) when delivered personally, against written receipt, (b) when
received by facsimile transmission, and (c) when delivered by a nationally
recognized overnight courier service, prepaid, and shall be addressed as
follows:

49


--------------------------------------------------------------------------------


If to the Shareholders, to:

James A. Wrisley

Paulette Wrisley

9070 Lakes Blvd.

West Palm Beach, Florida 33412

Facsimile: (561) 694-1648

Attention: James A. Wrisley

with a copy to:

Greenberg Traurig, LLP

650 Town Center Drive, Suite 1700

Costa Mesa, California 92626

Facsimile: (714) 708-6501

Attention: Bryan S. Gadol, Esq.

If to Buyer or to the Company after the Closing, to:

SM&A

4695 MacArthur Court, 8th Floor

Newport Beach, CA  92660

Facsimile:  (949) 975-1624

Attention:  Chief Financial Officer

with a copy to:

Bingham McCutchen LLP

355 South Grand Avenue, Suite 4400

Los Angeles, CA  90071

Facsimile:  (213) 680-6499

Attention:  Cynthia M. Dunnett

or to such other address as such Party may indicate by a written notice
delivered to the other Parties.

12.3                           Successors and Assigns.  This Agreement shall not
be assignable by the Shareholders without the prior written consent of the
Buyer, or by Buyer without the prior written consent of the Shareholders.  The
Shareholders hereby consents to (a) Buyer’s (and, after the Closing, the
Company’s) collateral assignment of its rights under this Agreement to the
lenders who are financing the transactions contemplated by this Agreement (and
all extensions, renewals, replacements, refinancings, and refundings thereof),
and (b) Buyer’s (and, after the Closing, the Company’s) assignment of its rights
under this Agreement to any of its Affiliates and to any purchaser of a material
portion of its assets, so long as Buyer and/or the Company, as the case may be,
remains liable for such Affiliate’s or purchaser’s obligations hereunder.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective

50


--------------------------------------------------------------------------------


successors and permitted assigns.  Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any Person other than
the Parties any right, remedy or claim under or by reason of this Agreement.

12.4                           Entire Agreement.  This Agreement, the Schedules
and the Exhibits referred to herein, and the documents delivered pursuant
hereto, contain the entire understanding of the Parties with regard to the
subject matter contained herein or therein, and supersede all other prior
agreements, understandings, term sheets, or letters of intent between or among
any of the Parties.

12.5                           Interpretation.

(a)                                  Titles and headings to articles, sections
and subsections herein are inserted for convenience of reference only and are
not intended to be a part of or to affect the meaning or interpretation of this
Agreement.

(b)                                 The Schedules referred to herein shall be
construed with and as an integral part of this Agreement to the same extent as
if they were set forth verbatim herein.  Disclosure of any fact or item in any
Schedule hereto referenced by a particular Section in this Agreement shall be
deemed to have been disclosed with respect to all other representations,
warranties or covenants contained in this Agreement to which such matter is
relevant to the extent it is reasonably apparent on the face of such disclosure
that it is relevant to such other representations, warranties or covenants,
notwithstanding the presence or absence of an appropriate Schedule with respect
to such representations, warranties or covenants or an appropriate
cross-reference thereto.  Neither the specification of any dollar amount in any
representation or warranty contained in this Agreement nor the inclusion of any
specific item in any Schedule hereto is intended to vary the definition of
“Material Adverse Effect” or to imply that such amount, or higher or lower
amounts, or the item so included or other items, are or are not material, and no
Party shall use the fact of the setting forth of any such amount or the
inclusion of any such item in any dispute or controversy between the parties as
to whether any obligation, item or matter not described herein or included in
any Schedule is or is not material for purposes of this Agreement.  Unless this
Agreement specifically provides otherwise, neither the specification of any item
or matter in any representation or warranty contained in this Agreement nor the
inclusion of any specific item in any Schedule hereto is intended to imply that
such item or matter, or other items or matters, are or are not in the ordinary
course of business, and no Party shall use the fact of the setting forth or the
inclusion of any such item or matter in any dispute or controversy between the
Parties as to whether any obligation, item or matter not described herein or
included in any Schedule is or is not in the ordinary course of business for
purposes of this Agreement.

(c)                                  For the purposes of this Agreement, (i)
words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof”, “herein” and “herewith” and words of similar
import shall be construed to refer to this Agreement in its entirety and to all
of the Schedules and not to any particular provision, unless otherwise stated,
and (iii) the term “including” shall mean “including without limitation.”

51


--------------------------------------------------------------------------------


(d)                                 This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the Party drafting or causing any instrument to be drafted.

12.6                           Amendments and Waivers.  Any term or provision of
this Agreement may be amended or waived, or the time for its performance may be
extended, by the Party or Parties entitled to the benefit thereof.  The failure
of any Party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any Party
thereafter to enforce each and every such provision.  No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.

12.7                           Expenses.  Each Party will pay all costs and
expenses incident to its negotiation and preparation of this Agreement and to
its performance and compliance with all agreements and conditions contained
herein on its part to be performed or complied with, including the fees,
expenses and disbursements of its counsel, accountants, advisors and
consultants; provided, that the Shareholders shall be liable for all Transaction
Expenses incurred by the Company and the Shareholders in connection with the
transactions contemplated by this Agreement, and such Transaction Expenses shall
be paid by the Company or the Shareholders on or before the Closing Date, and
the Closing Working Capital shall be determined assuming payment of all such
amounts.

12.8                           Partial Invalidity.  Wherever possible, each
provision hereof shall be interpreted in such a manner as to be effective and
valid under applicable Law.  In case any one or more of the provisions contained
herein shall, for any reason, be held to be invalid, illegal or unenforceable in
any respect, such provision or provisions shall be ineffective to the extent,
but only to the extent, of such invalidity, illegality or unenforceability,
without invalidating the remainder of such invalid, illegal or unenforceable
provision or provisions or any other provisions hereof, unless such a
construction would be unreasonable.

12.9                           Execution.  This Agreement may be executed and
delivered in counterpart signature pages executed and delivered via facsimile
transmission or via email with scan or email attachment, and any such
counterpart executed and delivered via facsimile transmission or via email with
scan or email attachment will be deemed an original for all intents and
purposes.

12.10                     Governing Law.  This Agreement and any disputes
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of laws of any jurisdiction other
than those of the State of Delaware.

12.11                     References to U.S. Dollars.  All references in this
Agreement to amounts of money expressed in dollars are references to United
States dollars, unless otherwise indicated.

12.12                     Further Assurances.  Each Party shall execute such
documents and other papers and take such further actions as may be reasonably
required or desirable to carry out the provisions hereof and the transactions
contemplated hereby.

52


--------------------------------------------------------------------------------


12.13                     Release.  Effective as of the Closing Date, each
Shareholder hereby releases and discharges the Company, whether such
Shareholder’s capacity as a Shareholder, director or officer, employee or
otherwise from any and all claims, demands and causes of action, whether known
or unknown, liquidated or contingent, relating to, arising out of or in any way
connected with the dealings of the Company and such Shareholder, whether such
Shareholder’s capacity as a Shareholders, director or officer, employee or
otherwise from the beginning of time through the Closing, it being understood,
however, that such release shall not operate to release the Company or Buyer
from indemnity obligations, if any, under Article 10.  Each Shareholder
acknowledges that the Laws of many states provide substantially the following:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”  Each Shareholder acknowledges that such provisions are designed to
protect a party from waiving claims which it does not know exist or may exist. 
Nonetheless, each Shareholder agrees that, effective as of the Closing, such
Shareholder shall be deemed to waive any such provision  Each Shareholder
further agrees that the Shareholder shall not (i) institute a lawsuit or other
legal proceeding based upon, arising out of, or relating to any of the released
claims, (ii) participate, assist, or cooperate in any such proceeding, or
(iii) encourage, assist and/or solicit any third party to institute any such
proceeding.

12.14                     No Rescission.  Except in the event of fraud, no Party
shall be entitled to rescind the transactions contemplated hereby by virtue of
any failure of any Party’s representations and warranties herein to have been
true or any failure by any Party to perform its obligations hereunder.

ARTICLE 13

DEFINITIONS

13.1                           Definitions.  In this Agreement, the following
terms have the meanings specified in this Section 13.1.

“Action” means any action, claim, charge, complaint, lawsuit, legal proceeding,
litigation, investigation, inquiry, subpoena or arbitration.

“Affiliate” means, with respect to any Person, (i) any other Person, which
directly or indirectly controls, is controlled by or is under common control
with such Person or (ii) any immediate family member of such Person.

“Business” has the meaning set forth in Section 7.3(a).

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of Delaware are authorized or obligated to close.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.

“Code” means the Internal Revenue Code of 1986, as amended.

53


--------------------------------------------------------------------------------


“Company Intellectual Property” means any Technology and Intellectual Property
Rights (including Company Registered Intellectual Property Rights) that are
owned by, or exclusively licensed to, the Company.

“Company Products” means all products, software or service offerings that have
been sold, distributed, made commercially available, provided or otherwise
disposed of by or for the Company or which the Company intends to sell,
distribute, make commercially available, provide or otherwise dispose of in the
future, including any products or service offerings under development.

“Company Registered Intellectual Property Rights” means all Registered
Intellectual Property Rights owned by, filed in the name of, or applied for, by
the Company.

“Company Source Code” means, collectively, any Software source code, any
material portion or aspect of Software source code, or any material proprietary
information or algorithm contained in or relating to any Software source code,
owned by Company or embodied or incorporated in, or used to provide, any Company
Product.

“Contract” means any written or oral contract, agreement, license, lease,
guaranty, indenture, sales or purchase order or other legally binding commitment
in the nature of a contract to which the Company is a party.

“Copyrights” means all copyrights, copyrights registrations and applications
therefor, all moral rights, mask works, mask work registrations and applications
therefor, and all other rights corresponding thereto throughout the world.

“Court Order” means any judgment, order, writ, decision, injunction, award or
decree of any foreign, federal, state, local or other court or tribunal and any
ruling or award in any binding arbitration proceeding.

“Encumbrance” means any lien, encumbrance, claim, charge, security interest,
mortgage, deed of trust, pledge, easement, conditional sale or other title
retention agreement, defect in title or other restriction of a similar kind.

“Environmental Laws” means all federal, state, local or foreign Laws, statutes,
ordinances, regulations, rules, judgments, orders, notice requirements, court
decisions, agency guidelines or principles of Law, restrictions and licenses
pertaining to environmental matters, including, without limitation, those
arising under the Resource Conservation and Recovery Act, CERCLA, the Superfund
Amendments and Reauthorization Act of 1986, the Federal Clean Water Act, the
Federal Clean Air Act, the Toxic Substances Control Act, or any other Law,
order, judgment or decree relating to health, safety or the environment.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means United States generally accepted accounting principles,
consistently applied.

54


--------------------------------------------------------------------------------


“Government Contract” means any Government Prime Contract or Government
Subcontract, together with any modifications, amendments or waivers thereto, as
to which either (a) any performance is outstanding; (b) the Government has not
made final payment; (c) any routine cost audits have not been completed; or (d)
there is any outstanding audit, investigation, or dispute.  A task order or
delivery order is not itself defined herein as a Government Contract but is
considered to be included as a part of the Government Contract under which it
was issued.

“Government Entity” means any government or any agency, bureau, board,
commission, court, department, official, political subdivision, tribunal or
other instrumentality of any government, whether federal, state or local,
domestic or foreign, as well as any corporations owned or chartered by any such
governmental agency, bureau, board, commission, court, department, official,
political subdivision, tribunal or other instrumentality.

“Government Prime Contract” means any prime contract, basic ordering agreement,
letter contract, or purchase order between the Company and any state or the
Federal government.

“Government Subcontract” means any subcontract, basic ordering agreement, letter
subcontract, or purchase order between the Company and any higher-tier
contractor with respect to a Government Prime Contract.

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, quasi-governmental authority, court,
commission, board, bureau, agency or instrumentality, or any regulatory,
administrative or other department, agency, or any political or other
subdivision, department or branch of any of the foregoing.

“Holdback Amount” means Five Hundred Thousand Dollars ($500,000).

“Holdback Period” means the period from the Closing Date until the one (1) year
anniversary of the Closing Date.

“Indebtedness” means, as applied to any Person, (a) all indebtedness of such
Person for borrowed money, whether current or funded, or secured or unsecured,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments or debt securities, (c) all indebtedness of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property) and all
obligations for the deferred purchase price of assets or properties, (d) all
indebtedness of such Person secured by a purchase money mortgage or other
Encumbrance to secure all or part of the purchase price of the property subject
to such Encumbrance, (e) all obligations under leases which shall have been or
must be, in accordance with GAAP, recorded as capital leases in respect of which
such Person is liable as lessee, (f) any liability of such Person in respect of
banker’s acceptances or letters of credit, (g) all interest, fees, prepayment
premiums and other expenses owed with respect to the indebtedness referred to
above, and (h) all indebtedness referred to above which is directly or
indirectly guaranteed by such Person or which such Person has agreed
(contingently or

55


--------------------------------------------------------------------------------


otherwise) to purchase or otherwise acquire or in respect of which it has
otherwise assured a creditor against loss.

“Intellectual Property Contract” means any written Contract to which Company is
a party with respect to any Technology or Intellectual Property Rights, other
than “shrink-wrap” or similar widely available commercial end-user binary code
licenses.

“Intellectual Property Rights” means any or all of the following and all rights
in, arising out of, or associated therewith: (A) all Patents; (B) all trade
secrets and other rights in know-how and confidential or proprietary
information; (C) all Copyrights; (D) all industrial designs and any
registrations and applications therefor throughout the world; (E) all rights in
World Wide Web addresses and domain names and applications and registrations
therefor, all Trademarks; and (F) any similar, corresponding or equivalent
rights to any of the foregoing anywhere in the world.

“Key Employee Agreements” means the Employment and Non-Competition Agreements to
be entered into among Buyer, the Company and the Key Employees in connection
with the Closing.

“Key Employees” means James Wrisley, Harry Sparrow and Kim Smith.

“Knowledge” of the Company or Shareholders means the actual knowledge of the
Shareholders and the Key Employees, and the Knowledge such individuals would
reasonably be expected to have after completion of a reasonable investigation
regarding the applicable subject matters.

“Law” means any law, statute, rule, regulation, ordinance, order, decree,
consent decree or similar instrument or determination or award of a court or any
other Governmental Authority.

“Losses” means any and all losses, claims, damages, liabilities, expenses,
penalties, fines, reasonable amounts paid in reasonable settlement, obligations
and fees  (including court costs and reasonable attorneys’ and accountants’
fees), assessments and Taxes, including, as the context may require, any of the
foregoing which arise out of or in connection with any Actions or Court Orders
of any Governmental Authority.

“Material Adverse Effect” means any change, circumstance or effect that is
materially adverse to the business, assets, financial condition or results of
operations of the Company.

“NASDAQ” means the NASDAQ National Market.

“Neutral Accounting Firm” means an independent accounting firm of nationally
recognized standing that is not at the time it is to be engaged hereunder
rendering services to any Party, or any Affiliate of any Party, and has not done
so within the two (2) year period prior thereto.

56


--------------------------------------------------------------------------------


“Net Working Capital Adjustment” means the adjustments to be made to the
Purchase Price in respect of the Company’s Working Capital pursuant to Sections
1.5 and 1.6.

“Open Source Materials” means any software or other material that is distributed
as “free software”, “open source software” or under a similar licensing or
distribution model (including but not limited to the GNU General Public License
(GPL), GNU Lesser General Public License (LGPL), Mozilla Public License (MPL),
BSD licenses, the Artistic License, the Netscape Public License, the Sun
Community Source License (SCSL) the Sun Industry Standards License (SISL) and
the Apache License).

“Patents” means all United States and foreign patents and utility models and
applications therefor and all reissues, divisions, re-examinations, renewals,
extensions, provisionals, continuations and continuations-in-part thereof, and
equivalent or similar rights anywhere in the world in inventions and discoveries
including, without limitation, invention disclosures.

“Permits” means all licenses, permits, franchises, approvals, authorizations,
consents or orders of, or filings with, any Governmental Authority or any other
Person, necessary for the conduct of, or relating to the operation of, the
Company.

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, Governmental
Authority or other entity of whatever nature.

“Post-Closing Tax Period” means any Tax Period beginning after the Closing Date
and that portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” means any Tax Period ending on or before the Closing
Date and that portion of any Straddle Period ending at the close of business on
the Closing Date.

“PTO” means the United States Patent and Trademark Office.

“Registered Intellectual Property Rights” means all United States, international
and foreign: (A) Patents; (B) registered Trademarks, applications to register
Trademarks, including intent-to-use applications, or other registrations or
applications related to Trademarks; (C) Copyright registrations and
applications; and (D) any other Intellectual Property Right that is the subject
of an application, certificate, filing, registration or other document issued
by, filed with, or recorded by, any state, government or other public legal
authority at any time.

“Schedules” means the schedules attached to this Agreement.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Software” means any and all computer software and code, including applets,
applications, operating systems, libraries, assemblers, compilers, design tools,
source code,

57


--------------------------------------------------------------------------------


object code, data (including image and sound data) and user interfaces, in any
form or format, however fixed.  Software shall include source code listings and
documentation.

“Straddle Period” means any Tax Period that includes but does not end on the
Closing Date.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (ii) if a limited
liability company, partnership, association or other business entity (other than
a corporation), a majority of partnership or other similar ownership interest
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof and
for this purpose, a Person or Persons owns a majority ownership interest in such
a business entity (other than a corporation) if such Person or Persons shall be
allocated a majority of such business entity’s gains or losses or shall be or
control any managing director or general partner of such business entity (other
than a corporation).  The term “Subsidiary” shall include all Subsidiaries of
such Subsidiary.

“Target Working Capital” means Four Hundred Fifty Thousand Dollars ($450,000).

“Tax” or “Taxes” (and with correlative meaning, “Taxable” and “Taxing”) means
any United States federal, state or local, or non-United States, income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, value added, excise, natural resources, severance,
stamp, withholding, occupation, premium, windfall profit, environmental,
customs, duties, real property, personal property, capital stock, net worth,
intangibles, social security, unemployment, disability, payroll, license,
employee or other tax or similar levy, of any kind whatsoever, including any
interest, penalties or additions to tax in respect of the foregoing, or on such
interest, penalty or addition to tax.

“Tax Claim” means any claim arising from a breach of a representation or
covenant set forth in Sections 3.8 or 7.1 or any claim arising in connection
with the Shareholders’ obligations under Section 7.2.

“Tax Period” means any period prescribed by any Tax authority for which a Tax
Return is required to be filed and/or for which a Tax is required to be paid.

“Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements or information) filed or required to
be filed in connection with the determination, assessment or collection of any
Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.

“Technology” means any or all of the following: (A) works of authorship
including, without limitation, computer programs, algorithms, routines, source
code and

58


--------------------------------------------------------------------------------


executable code, whether embodied in Software or otherwise, documentation,
designs, files, records and data; (B) inventions (whether or not patentable),
improvements, and technology; (C) proprietary and confidential information,
including technical data and customer and supplier lists, trade secrets, show
how, know-how and techniques; (D) databases, data compilations and collections
and technical data; (E) processes, devices, prototypes, schematics, bread
boards, net lists, mask works, test methodologies and hardware development
tools; and (F) all instantiations of the foregoing in any form and embodied in
any media.

“Trademarks” means all trade names, logos, common law trademarks and service
marks, trademark and service mark registrations and applications therefor and
all goodwill associated therewith throughout the world.

“Transaction Documents” means, when used in reference to a particular Person,
any agreement, document or instrument to be executed by such Person in
connection with the transactions contemplated hereby.

“Transaction Expenses” means the amount required to pay all expenses of the
Company (prior to the Closing) and the Shareholders incurred or to be incurred
in connection with the preparation, execution and consummation of this Agreement
and the Closing, including fees and disbursements of attorneys, accountants and
other advisors and service providers payable by the Company (prior to the
Closing) or the Shareholders pursuant to Section 12.7.

“Transfer Taxes” means all sales (including bulk sales), use, transfer,
recording, value added, ad valorem, privilege, documentary, gross receipts,
registration, conveyance, excise, license, stamp or similar Taxes and fees
arising out of, in connection with or attributable to the transactions
effectuated pursuant to this Agreement.

“Working Capital” means (a) the sum of the Company’s current assets including
all cash and cash equivalents, accounts receivable (including unbilled accounts
receivables, but less an allowance for doubtful accounts), prepaid expenses and
other current assets, less the sum of (ii) the Company’s current liabilities
including accounts payable, advanced billings, taxes payable, accrued expenses,
cash overdrafts, payroll liabilities payable, customer deposits, benefit plans
and tax accruals.

[SIGNATURE PAGE FOLLOWS]

59


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed or caused this Stock Purchase
Agreement to be executed and delivered as of the day and year first above
written.

 

 

“BUYER”:

 

 

 

 

 

SM&A,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

By:

  /s/ Steve D. Handy

 

 

 

 

Name:

Steve D. Handy

 

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

“COMPANY”:

 

 

 

PERFORMANCE MANAGEMENT

 

ASSOCIATES, INC., a California corporation

 

 

 

 

 

By:

  /s/ James A. Wrisley

 

 

 

Name: James A. Wrisley

 

 

Title: President

 

 

 

 

“SHAREHOLDERS”:

 

 

 

 

 

  /s/ James A. Wrisley

 

 

JAMES A. WRISLEY

 

 

 

  /s/ Paulette Wrisley

 

 

PAULETTE WRISLEY

 


--------------------------------------------------------------------------------